                                            Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 1 of 52




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT
                                   5                                NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                            FIDEL RIOS SOTO,                                 Case No. 20-cv-01115-JST (PR)
                                   7
                                                         Petitioner,                         ORDER DENYING PETITION FOR
                                   8                                                         WRIT OF HABEAS CORPUS;
                                                   v.
                                                                                             DENYING CERTIFICATE OF
                                   9                                                         APPEALABILITY
                                            THERESA CISNEROS, Acting Warden,
                                  10

                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28
                                  14   U.S.C. § 2254 by petitioner Fidel Rios Soto challenging the validity of a judgment obtained
                                  15   against him in state court. Respondent has filed an answer to the petition. ECF No. 14. Although
                                  16   petitioner was given the opportunity to do so, he has not filed a traverse, and the time frame for
                                  17   doing so has passed. For the reasons set forth below, the Court will deny the petition.1
                                  18   I.       PROCEDURAL HISTORY
                                  19            On September 9, 1997, the Monterey County District Attorney filed an information
                                  20   charging petitioner with murder (Cal. Penal Code § 187) and use of a firearm in commission of
                                  21   felony (Cal. Penal Code § 12022.5(a)). Answer, Ex. A, Volume 1 of Clerk’s Transcript (“1 CT”)
                                  22   1-2.2
                                  23            More than sixteen years later, on March 27, 2013, petitioner was arraigned following an
                                  24   1
                                         Petitioner previously named Stuart Sherman, the former warden of the California Substance
                                  25   Abuse Treatment Facility (“CSATF”), as the respondent in this action. Pursuant to Rule 25(d) of
                                       the Federal Rules of Civil Procedure, Theresa Cisneros, the current acting warden of CSATF, is
                                  26   hereby SUBSTITUTED as respondent in place of petitioner’s prior custodian. See Fed. R. Civ. P.
                                       25(d).
                                  27   2
                                        All exhibit references herein are to the exhibits submitted by respondent in support of the
                                  28   answer, unless otherwise indicated.
                                             Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 2 of 52




                                   1   arrest on the warrant for the aforementioned charges. 1 CT 3.

                                   2            On November 12, 2014, the jury found petitioner guilty of first degree murder with an

                                   3   enhancement for use of a firearm. 1 CT 201-202. On June 4, 2015, the trial court sentenced

                                   4   petitioner to thirty-five years to life in prison with the possibility of parole. 1 CT 261.

                                   5            Petitioner appealed and, on June 13, 2018, the California Court of Appeal affirmed his

                                   6   conviction. People v. Soto, No. H042397, 2018 WL 2949484 (Cal. Ct. App. June 13, 2018). The

                                   7   California Supreme Court denied review on September 26, 2018. Answer, Ex. H. On February

                                   8   25, 2019, the United States Supreme Court denied his petition for a writ of certiorari. ECF No. 1

                                   9   at 2743 (Pet., Ex. F). Petitioner did not seek habeas review in the state courts. On February 12,

                                  10   2020, petitioner filed the instant federal petition for a writ of habeas corpus. ECF No. 1.

                                  11   II.      STATEMENT OF FACTS

                                  12            The following background facts are taken from the June 13, 2018 opinion of the California
Northern District of California
 United States District Court




                                  13   Court of Appeal:4

                                  14                   Hilario Avila was fatally shot on August 30, 1997, in the Greenfield
                                                       apartment where he lived with three other people. One of his
                                  15                   cotenants, Emidio Cruz, testified that he saw the shooting. He said
                                                       that he and the victim had been living in the apartment’s living room,
                                  16                   while defendant—whom he knew as Julio—shared the apartment’s
                                                       single bedroom with Consuelo Garcia Rodriguez, also known as
                                  17                   Chelo, whom defendant later told police was a sometime prostitute.
                                                       Cruz identified defendant (as “Julio”), both in court and in a 17-year-
                                  18                   old photograph.

                                  19                   According to Cruz, the three men had been drinking beer since around
                                                       3:00 p.m., when they had arrived home from their day’s work for an
                                  20                   agricultural labor contractor. They were joined by Francisco Lopez,
                                                       also known as Don or Dominguez Pancho or Panchito, a friend of
                                  21                   Cruz’s. Immediately before the shooting, Cruz was standing in a
                                                       corner of the living room talking to Panchito. Hilario Avila, the
                                  22                   victim, was sitting in a chair when defendant emerged from the
                                                       bedroom carrying a lever-action rifle. Saying, “Ahora si, Hilario”
                                  23

                                  24   3
                                         Page number citations for the parties’ filings refer to those assigned by the Court’s electronic
                                  25   filing system and are located at the top right-hand corner of each page.
                                       4
                                  26     The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                       853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                  27   reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                       and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                  28   F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                                                                          2
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 3 of 52



                                                (“That’s it, Hilario”), defendant fired three rounds into Avila. He then
                                   1            dropped the rifle and left the apartment.
                                   2            Pedro Dominguez, a foreman for the farm labor contractor that
                                                employed the men, testified that defendant had worked under the
                                   3            name of Julio Moreno and was also known by the nickname “Guero”
                                                or “the Guero.” Dominguez testified that one night in August 1997
                                   4            he was outside the front of his home, having just returned home with
                                                his family from dinner, when he heard his wife scream from the rear
                                   5            of the house. Upon going to investigate he encountered defendant,
                                                who seemed “a little disoriented, but also at the same time, a little
                                   6            upset and, I felt, a little bit out of control.” Dominguez “told him to
                                                calm down” and asked if something had happened, and what was
                                   7            going on. Defendant asked for a ride.
                                   8            Dominguez consented in order to get defendant away from the family.
                                                As he drove away from the house defendant, who was carrying
                                   9            nothing but the clothes he was wearing, said he wanted to go to Fresno
                                                or to Santa Maria in Southern California. Refusing to drive to those
                                  10            distant places, Dominguez dropped defendant at a corner store in
                                                Greenfield. His only other interaction with defendant in the ensuing
                                  11            17 years was a phone call from defendant seeking his final paycheck.
                                  12            On the night of the killing, police arrived at the scene followed by
Northern District of California
 United States District Court




                                                investigators from the district attorney’s office. Avila was still sitting
                                  13            in the chair, dead. He proved to have a blood alcohol content of 0.17
                                                percent. Any of his three gunshot wounds could have been lethal; one
                                  14            bullet had pierced his heart and severed his spine. Lying just inside
                                                the front door was a .44-caliber lever-action rifle with the action open.
                                  15            Also on the floor were three spent cartridges and one unspent
                                                cartridge. Another unspent cartridge was still in the rifle. Forty-one
                                  16            empty beer cans were found in the apartment.
                                  17            No fingerprints were found on the rifle. In a bedroom closet, officers
                                                found both men’s and women’s clothing. They also found pill bottles
                                  18            bearing the name of Fidel Rios, as well as various other items in the
                                                name of either Julio Moreno or Fidel Rios Soto, including a
                                  19            checkbook holder and a pay stub. Also in evidence was a tenant
                                                application dated May 21, 1997, for the apartment where the shooting
                                  20            took place. It identified the tenant-applicant as Fidel Rios Soto and
                                                bore his apparent signature as well as that of Consuelo Garcia. The
                                  21            application listed Emidio Cruz as a “relative[ ].”
                                  22            Outside the apartment, Officer Miguel Cabrera took a statement from
                                                Cruz, whom he described as excited, “almost in shock,” and
                                  23            “traumatized.” Cruz told Cabrera that “Julio” was the killer.
                                                Authorities linked this identification to defendant, whom they had
                                  24            previously encountered in connection with an attempted murder-
                                                suicide that occurred on April 12, 1997, some four months prior to the
                                  25            Avila killing. Defendant was not a suspect in that matter, but had
                                                been photographed and fingerprinted as a witness. Based on their
                                  26            inquiries into the Avila killing, authorities issued a nationwide “be on
                                                the lookout” alert for defendant.
                                  27
                                                Pedro Dominguez’s brother, Nazario Dominguez, testified that he
                                  28            was the owner of the labor contracting business for which Pedro was
                                                                                    3
                                          Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 4 of 52



                                                      the foreman. He recognized a photo of the worker known as Julio
                                   1                  Moreno or Guero. He identified a paycheck, with attached stub, dated
                                                      September 5, 1997, and made out to Julio Moreno. It covered a pay
                                   2                  period from August 24, 1997 to August 30, 1997. The stub, which
                                                      was admitted without objection or limitation, appears to show that
                                   3                  defendant worked six hours on August 30, 1997, the date of the
                                                      killing. It was never picked up by, or delivered to, defendant.
                                   4
                                                      The prosecutor filed a complaint on September 10, 1997, charging
                                   5                  defendant with murder (Pen. Code, § 187) and alleging a sentence
                                                      enhancement for personal use of a firearm (Pen. Code, § 12022.5,
                                   6                  subd. (a)). After police failed to locate defendant, the case “went into
                                                      the dead file” until March 2013, when defendant was detained by the
                                   7                  California Highway Patrol near Willits in Glenn County. His
                                                      fingerprints matched those of the Monterey County suspect. A deputy
                                   8                  sheriff and an investigator from the district attorney’s office drove to
                                                      Glenn County to retrieve him.
                                   9
                                                      On March 26, 2013, defendant was questioned by investigators from
                                  10                  the district attorney’s office under circumstances described more fully
                                                      [below]. His statements were offered at trial as misleading or evasive,
                                  11                  and thus indicative of consciousness of guilt. He admitted to the
                                                      investigators that he had used the name “Julio” and had possessed a
                                  12                  lever-action rifle, though he said he had it only briefly. At their
Northern District of California
 United States District Court




                                                      request he made a drawing, which was placed in evidence, resembling
                                  13                  the murder weapon.
                                  14                  After defendant’s apprehension, authorities tried unsuccessfully to
                                                      locate Consuelo Garcia Rodriguez (“Chelo”) and Francisco Lopez
                                  15                  (“Don Panchito”), both of whom had been questioned in 1997.
                                                      Neither could be found.
                                  16   People v. Soto, 2018 WL 2949484, at *1-2 (brackets in original and brackets in “[below]” added).
                                  17   III.   DISCUSSION
                                  18          A.      Standard of Review
                                  19          A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death
                                  20   Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus
                                  21   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that
                                  22   he is in custody in violation of the Constitution or laws or treaties of the United States.ˮ 28 U.S.C.
                                  23   § 2254(a).
                                  24          A district court may not grant a petition challenging a state conviction or sentence on the
                                  25   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication
                                  26   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable
                                  27   application of, clearly established Federal law, as determined by the Supreme Court of the United
                                  28   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in
                                                                                         4
                                          Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 5 of 52




                                   1   light of the evidence presented in the State court proceeding.ˮ 28 U.S.C. § 2254(d); Williams v.

                                   2   Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the

                                   3   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                   4   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                   5   U.S. 619, 637 (1993)).

                                   6          A state court decision is “contrary to” clearly established Supreme Court precedent if it

                                   7   “applies a rule that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it

                                   8   “confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]

                                   9   Court and nevertheless arrives at a result different from [its] precedent.” Williams, 529 U.S. at

                                  10   405-06. “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                  11   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                  12   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.
Northern District of California
 United States District Court




                                  13   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                  14   independent judgment that the relevant state-court decision applied clearly established federal law

                                  15   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411.

                                  16          “Factual determinations by state courts are presumed correct absent clear and convincing

                                  17   evidence to the contrary.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). This presumption is

                                  18   not altered by the fact that the finding was made by a state court of appeals, rather than by a state

                                  19   trial court. Sumner v. Mata, 449 U.S. 539, 546-47 (1981); Bragg v. Galaza, 242 F.3d 1082, 1087

                                  20   (9th Cir.), amended, 253 F.3d 1150 (9th Cir. 2001). A petitioner must present clear and

                                  21   convincing evidence to overcome section 2254(e)(1)’s presumption of correctness; conclusory

                                  22   assertions will not do. Id. Under 28 U.S.C. 2254(d)(2), a state court decision “based on a factual

                                  23   determination will not be overturned on factual grounds unless objectively unreasonable in light of

                                  24   the evidence presented in the state-court proceeding.” Miller-El, 537 U.S. at 340; see also Torres

                                  25   v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000).

                                  26          Section 2254(d)(1) restricts the source of clearly established law to the Supreme Court’s

                                  27   jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of the

                                  28   United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions
                                                                                         5
                                          Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 6 of 52




                                   1   as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “A federal court

                                   2   may not overrule a state court for simply holding a view different from its own, when the

                                   3   precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17

                                   4   (2003).

                                   5             In applying the above standards on habeas review, the Courts in this Circuit look to the

                                   6   decision of the highest state court to address the merits of the petitioner’s claim in a reasoned

                                   7   decision. See Wilson v. Sellers, __ U.S. __, 138 S. Ct. 1188, 1192 (2018); LaJoie v. Thompson,

                                   8   217 F.3d 663, 669 n.7 (9th Cir. 2000). When there is no reasoned opinion from the highest state

                                   9   court to consider the petitioner’s claims, the Court looks to the last reasoned opinion. Ylst v.

                                  10   Nunnemaker, 501 U.S. 797, 801-06 (1991); Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th

                                  11   Cir. 2000). Thus, a federal court will “look through” the unexplained orders of the state courts

                                  12   rejecting a petitioner’s claims and analyze whether the last reasoned opinion of the state court
Northern District of California
 United States District Court




                                  13   unreasonably applied Supreme Court precedent. See Ylst, 501 U.S. at 804-06; LaJoie, 217 F.3d at

                                  14   669 n.7. The California Court of Appeal was the highest state court to have reviewed petitioner’s

                                  15   claims in a reasoned decision, and it is the state appellate court’s decision that this Court reviews

                                  16   here. See Ylst, 501 U.S. at 803-04; Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005).

                                  17             B.     Petitioner’s Claims

                                  18             Petitioner asserts the following six grounds for federal habeas relief: (1) the trial court

                                  19   erroneously admitted statements made during petitioner’s custodial interrogation that were elicited

                                  20   by District Attorney (“D.A.”) investigators, in violation of Edwards v. Arizona, 451 U.S. 477

                                  21   (1981); (2) trial counsel provided ineffective assistance (“IAC”) based on their failure to file a

                                  22   motion to suppress the statements made by petitioner during his custodial interrogation under

                                  23   Massiah v. United States, 377 U.S. 201 (1964); (3) petitioner’s rights under the Confrontation

                                  24   Clause were violated when the trial court allowed a prosecution witness to allude to statements by

                                  25   non-testifying witnesses that placed defendant at the scene of the shooting; (4) trial counsel

                                  26   provided ineffective assistance (“IAC”) by failing to request curative instructions regarding the

                                  27   admission of the statements of the non-testifying witnesses; (5) the prosecutor committed

                                  28   misconduct by eliciting the testimony from the prosecution witness that alluded to the statements
                                                                                            6
                                           Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 7 of 52




                                   1   of the non-testifying witnesses in violation of Crawford v Washington, 541 U.S. 36 (2004); and

                                   2   (6) cumulative error. ECF No. 1 at 5-7. The Court addresses these claims in turn.

                                   3                  1.      Admission of Statements From Custodial Interrogation

                                   4          Petitioner, whose first language is Spanish,5 argues that the admission at trial of the

                                   5   custodial interrogation of petitioner by the D.A. investigators violated Edwards, which precludes

                                   6   any further communication with a defendant once counsel is requested. ECF No. 1 at 5; ECF No.

                                   7   1-1 at 136. He further argues that his waiver of the right to counsel, if one occurred, was not

                                   8   knowing and voluntary. Id. Petitioner asserts that these violations compel exclusion of his

                                   9   subsequent post-Miranda6 statements. Id.

                                  10                          a.      State Court Opinion
                                  11          The state appellate court summarized this claim and denied it on the merits as follows:

                                  12                  A. Background
Northern District of California
 United States District Court




                                  13                  Defendant was arrested in Glenn County in March 2013. On March
                                                      26, he was brought to Monterey County and interviewed by Monterey
                                  14                  County District Attorney Investigators Antonio Rodriguez and
                                                      Maribel Torres. Investigator Torres said she was present primarily to
                                  15                  assist with translation, as the interview was conducted largely in
                                                      Spanish. In ruling on the motion to exclude the resulting statements,
                                  16                  the trial court reviewed both an audio recording of the interview and
                                                      transcripts provided by the defense and prosecution.[FN 1]
                                  17
                                                              FN 1: In its oral ruling the trial court cited only the prosecution
                                  18                          transcript, but we have relied primarily upon the defense
                                                              version for a number of reasons. First, since it was proffered
                                  19                          by the defense, defendant cannot object to its consideration by
                                                              the court. Second, it appears to be complete, whereas the
                                  20                          prosecution version ends shortly after defendant signs a
                                                              written waiver, which was about an hour before the interview
                                  21                          ended. Third, it appears that the prosecutor used the defense
                                                              transcript in questioning Investigator Rodriguez about the
                                  22                          interview. Further, while defendant notes the presence of
                                                              some discrepancies between the two transcripts, he
                                  23                          identifies—and we have found—none of any consequence.
                                                              As reflected below, however, we have replaced one garbled
                                  24                          portion of the defense transcript with the corresponding text
                                                              from the prosecution transcript.
                                  25
                                                      In the interview as transcribed, immediately after the investigators
                                  26                  introduced themselves and discussed defendant’s language
                                  27   5
                                         During the interview, petitioner, a Mexican national, admitted that he spoke English, but his first
                                  28   language was Spanish. See ECF No. 15-1 at 106; ECF No. 1 at 65 (Pet., Ex. B [Pet. for Review]).
                                       6
                                         Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                                         7
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 8 of 52



                                                preference and place of origin, defendant said that “where [he] was
                                   1            before”—i.e., Glenn County—“they don’t let anyone get on the
                                                telephone.” As a result he had been unable to call his mother, who
                                   2            was “used to my calling her every three or two days.” Investigator
                                                Torres told him that he would be permitted to call “as soon as you
                                   3            finish with investigator Rodriguez.” Defendant indicated that he had
                                                a further problem: “[T]he phone numbers I use, I don’t remember a
                                   4            single one, they’re in my cell phone, with my things. Is there a cell
                                                phone amongst my things?” Investigator Torres replied that there was
                                   5            not, whereupon defendant said, “Why? Why, are they all like that?
                                                Yesterday, in that place, they took my money, they took the cell
                                   6            phone. They didn’t let me speak with anyone, uh, they locked me up,
                                                they put me in a room with nobody else, they had me locked up for
                                   7            23 hours and they only let me out to bathe and, well, I said to myself,
                                                well, ok, I’m a brother of the law, and what the law does, right? But
                                   8            if they would give me a chance to speak to my parents and say, ‘Hey,
                                                you know what? I got arrested and [—]’”[FN 2]
                                   9
                                                       FN 2: Here and at many other points in the transcript, the
                                  10                   transcriber has used a series of three or four periods to signify
                                                       a pause by the speaker or an interruption by another speaker.
                                  11                   To avoid confusion with our own use of ellipses, we will
                                                       substitute a bracketed dash ([—]) where such punctuation
                                  12                   appears in a quoted passage of the transcript.
Northern District of California
 United States District Court




                                  13            The investigators promised to look into the whereabouts of the phone,
                                                at which point defendant referred again to the money he had been
                                  14            carrying: “I’ve been working the last three years, there in Seattle,
                                                Washington, I worked full-time with a company and part-time in a
                                  15            restaurant, and I got some money together and I [—]” Investigator
                                                Torres interrupted to say, “[B]efore we keep speaking . . . we need to
                                  16            read a warning that, by law, we have to read.” She then read
                                                defendant his Miranda rights in Spanish. (Miranda v. Arizona (1966)
                                  17            384 U.S. 436 (Miranda).) Upon concluding she asked, “OK, ‘Having
                                                these rights in mind, do you wish to speak with us?’” The following
                                  18            exchange ensued:
                                  19            “SOTO: I would like to have an attorney, because you’re accusing me
                                                of something that I did not do. [¶] [TORRES]: Ok, so they already
                                  20            told you [—] [¶] SOTO: Yeah, they already told me that, that [—]
                                                when they arrested me they told me it was because of homicide. [¶]
                                  21            [TORRES]: OK, so they notified you? [¶] SOTO: They told me over
                                                there, when the police, even [—]” “[TORRES]: Let me see the
                                  22            paperwork.      [¶]    RODRIGUEZ: You want what?[FN 3]”
                                                “[TORRES]: Let’s see, the papers? It’s that I don’t have any
                                  23            paperwork. They arrested you in Glenn County. [¶] [TORRES]:
                                                Glenn County? [¶] RODRIGUEZ: Yeah, he’s already been notified.
                                  24            [¶] [TORRES]: Ok, that’s what he’s telling me. [¶] RODRIGUEZ:
                                                Yeah, and there’s the warrant that they gave him. [¶] [TORRES]:
                                  25            Ok, so, they gave you a copy of your arrest warrant. Ok? That’s what
                                                I’m looking at, the papers they gave you. [¶] SOTO: Yeah. [¶]
                                  26            [TORRES]: All this came with you. OK, so they are already
                                                explained to you why you’re here. You know why. Umm, is that all?
                                  27            [¶] RODRIGUEZ: Si. [¶] [TORRES]: It says nothing about phone
                                                or anything. [¶] RODRIGUEZ: No. [¶] [TORRES]: Ok. [¶]
                                  28            RODRIGUEZ: Well, there’s a phone listed here along with the
                                                                                  8
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 9 of 52



                                                money, but I didn’t see any phone along with his property. [¶] SOTO:
                                   1            I had almost twenty-three-thousand dollars in cash. [¶] [TORRES]:
                                                Ok. [¶] SOTO: There, when I was arrested, they said to me,
                                   2            ‘Murder’. Can you clearly explain to me what’s happened or why [—
                                                ]? [¶] [TORRES]: OK, but, that’s why I read you your rights, if you
                                   3            wanted to speak with me or not. So, you have that right at the
                                                momento [sic], if you want to keep speaking, however you wish and
                                   4            I can answer your questions, but having in mind your rights. Do you
                                                want to speak with me or not? [¶] SOTO: Yes. [¶] [TORRES]: Yes?
                                   5            [¶] SOTO: Yes.”
                                   6                   FN 3: We have inserted this and the preceding line from the
                                                       prosecutor’s transcript because this portion of the defense
                                   7                   transcript is garbled beyond comprehension.
                                   8            Investigator Torres then again reminded defendant of the rights she
                                                had just explained to him and handed him a written waiver form, also
                                   9            enumerating them in Spanish, after he confirmed that he could read
                                                in that language. He marked “Yes” in response to the questions, “Do
                                  10            you understand each of these rights that I have just explained to you?”
                                                and “Having these rights in mind, do you now wish to speak with us?”
                                  11            He signed and dated the waiver form.
                                  12            The investigators then questioned him, eliciting admissions about
Northern District of California
 United States District Court




                                                ownership of a lever-action rifle, vague responses to questions about
                                  13            when and where he had lived in Greenfield, and repeated claims that
                                                he had left Greenfield in reaction to the attempted murder-suicide that
                                  14            occurred four months before the Avila shooting. After nearly an hour
                                                of questioning defendant once again expressed a desire for an
                                  15            attorney. These and other incriminating statements were introduced
                                                at trial through the testimony of Investigator Rodriguez.
                                  16
                                                B. Proceedings
                                  17
                                                Defendant moved in limine to exclude his statements to the
                                  18            investigators on the ground that they were elicited in violation
                                                of Edwards v. Arizona (1981) 451 U.S. 477, 482 (Edwards), which
                                  19            held that once an accused invokes his or her right to counsel pursuant
                                                to Miranda, “the interrogation must cease until an attorney is
                                  20            present.” Defendant contended that Investigators Torres and
                                                Rodriguez “neither acknowledged his request for counsel, nor
                                  21            stopped the interrogation.” Instead, he asserts, they “immediately
                                                resumed and redirected the conversation, with several additional
                                  22            statements or questions about what the police had told Mr. Soto
                                                earlier, about paperwork, an arrest warrant, prior notifications, a
                                  23            phone, and phone numbers . . . . The investigator then returned to the
                                                topic of ‘your rights,’ . . . and continued the interview. At no time
                                  24            was there a break in custody.” The prosecutor replied that the
                                                investigators’ comments after defendant invoked his rights did not
                                  25            amount to interrogation, and that defendant himself had “reinitiated
                                                the interview.”
                                  26
                                                The trial court ruled that the statements were admissible. It explained
                                  27            that, having listened to the audio recording while following in the
                                                transcript, it found defendant had unambiguously invoked his right to
                                  28            counsel. It also found, however, that the conversation following that
                                                                                  9
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 10 of 52



                                                invocation was not an interrogation. “The statements were innocuous
                                   1            in that Mr. Soto had asked about his phone, and I believe the officers
                                                were trying to determine whether the phone was in the custody of the
                                   2            agency where he was originally arrested . . . .” The conversation
                                                concerned where he was arrested, as well as “some talk about
                                   3            paperwork and his phone . . . . And then Mr. Soto says at some point
                                                right after that, ‘When they arrested me, they said it was for murder.
                                   4            If you can explain to me clearly what happened. Why?’” After which,
                                                the court noted, he was reminded of his rights, which he voluntarily
                                   5            waived. Accordingly, said the court, “I don’t find that there is any
                                                interrogation that occurred between the time he invoked his right to
                                   6            counsel and when he re-initiated a willingness to talk to the attorneys
                                                [sic].” Specifically, the court said, “I don’t find that the officers’
                                   7            subsequent statements to the defendant called for an incriminating
                                                response.”
                                   8
                                                At trial, Investigator Rodriguez was questioned at length about
                                   9            defendant’s statements, many of which were offered as misleading or
                                                evasive, and thus indicative of consciousness of guilt. Defendant also
                                  10            admitted his use of the name “Julio” as well as his possession of a
                                                lever-action rifle, of which he made a drawing, resembling the murder
                                  11            weapon. The prosecutor also emphasized a point in the interview at
                                                which defendant suggested he had used the rifle for hunting. When
                                  12            asked whether he had killed anything, defendant laughed—
Northern District of California




                                                illustrating, as the prosecutor argued, “the mind of a murderer.”
 United States District Court




                                  13
                                                C. Edwards Error
                                  14
                                                1. Standard of Review
                                  15
                                                In Edwards, supra, 451 U.S. at pages 484-485, the court held that “an
                                  16            accused . . . having expressed his desire to deal with the police only
                                                through counsel, is not subject to further interrogation by the
                                  17            authorities . . . unless the accused himself initiates further
                                                communication, exchanges, or conversations with the police.”
                                  18            An Edwards violation therefore occurs when (1) the accused invokes
                                                the right to counsel; (2) officials thereafter continue or resume
                                  19            interrogation; and (3) the accused has not initiated the further
                                                interrogation. In determining whether these factors are present, “the
                                  20            scope of our review is well established. ‘We must accept the trial
                                                court’s resolution of disputed facts and inferences, and its evaluations
                                  21            of credibility, if they are substantially supported. [Citations.]
                                                However, we must independently determine from the undisputed
                                  22            facts, and those properly found by the trial court, whether the
                                                challenged statement was illegally obtained.’”              (People v.
                                  23            Bradford (1997) 14 Cal. 4th 1005, 1033 (Bradford).) “We review the
                                                trial court’s finding regarding whether interrogation occurred for
                                  24            substantial evidence or clear error.” (People v. Clark (1993) 5 Cal.4th
                                                950, 985, disapproved on a different point in People v. Doolin (2009)
                                  25            45 Cal. 4th 390, 421, fn. 22.) However, since the trial court’s findings
                                                in this case were based entirely on the undisputed audio recordings of
                                  26            the investigators’ interviews with defendant, there are no disputed
                                                facts, and we exercise independent review. (People v. Maury (2003)
                                  27            30 Cal.4th 342, 404; People v. Vasila (1995) 38 Cal. App. 4th 865,
                                                873.)
                                  28
                                                                                  10
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 11 of 52



                                                2. Invocation
                                   1
                                                The trial court found that after he was advised of his Miranda rights,
                                   2            defendant “unambiguously invoked his right to an attorney.” The
                                                point was not disputed below, and is not disputed here. We therefore
                                   3            deem the first element of an Edwards violation to be established.
                                   4            3. Interrogation
                                   5            Defendant contends that the continued conversation between and
                                                among the investigators and defendant following defendant’s
                                   6            invocation of the right to counsel amounted to continued interrogation
                                                in violation of Edwards. This contention must be assessed in light of
                                   7            the prophylactic purposes of the Miranda and Edwards rules.
                                                (See Maryland v. Shatzer (2010) 559 U.S. 98, 105 (Shatzer) [rules do
                                   8            not reflect “a constitutional mandate, but judicially prescribed
                                                prophylaxis”]; Edwards, supra, 451 U.S. at p. 492 (conc. opn. of
                                   9            Powell, J.) [referring to “prophylactic rule” of Miranda].) Their
                                                function is to “protect a suspect’s Fifth Amendment right from the
                                  10            ‘inherently compelling pressures’ of custodial interrogation.”
                                                (Shatzer, at p. 103.) “The rationale of Edwards is that once a suspect
                                  11            indicates that ‘he is not capable of undergoing [custodial] questioning
                                                without advice of counsel,’ ‘any subsequent waiver that has come at
                                  12            the authorities’ behest, and not at the suspect’s own instigation, is
Northern District of California




                                                itself the product of the “inherently compelling pressures” and not the
 United States District Court




                                  13            purely        voluntary      choice      of      the      suspect.’ . . .
                                                The Edwards presumption of involuntariness ensures that police will
                                  14            not take advantage of the mounting coercive pressures of ‘prolonged
                                                police custody,’ [citation], by repeatedly attempting to question a
                                  15            suspect who previously requested counsel until the suspect is
                                                ‘badgered into submission,’ [citation].” (Shatzer, at pp. 104-105.)
                                  16
                                                In Rhode Island v. Innis (1980) 446 U.S. 291 (Innis), the court
                                  17            adopted a definition of “interrogation” carefully tailored to this
                                                prophylactic purpose. That case holds that police conduct can trigger
                                  18            the rule of Edwards even if it does not consist of purely interrogative
                                                statements: “To limit the ambit of Miranda to express questioning
                                  19            would ‘place a premium on the ingenuity of the police to devise
                                                methods of indirect interrogation, rather than to implement the plain
                                  20            mandate of Miranda.’” (Innis, at p. 299, fn. 3.) The court therefore
                                                defined “interrogation” as “words or actions on the part of the police
                                  21            (other than those normally attendant to arrest and custody) that the
                                                police should know are reasonably likely to elicit an incriminating
                                  22            response from the suspect.” (Innis, at p. 301, fn. omitted.) Consistent
                                                with this definition, “‘[n]ot all conversation between an officer and a
                                  23            suspect constitutes interrogation. The police may speak to a suspect
                                                in custody as long as the speech would not reasonably be construed
                                  24            as calling for an incriminating response.’” (People v. Hensley (2014)
                                                59 Cal.4th 788, 810-811, quoting People v. Clark, supra, 5 Cal. 4th
                                  25            at p. 985.)
                                  26            Under Innis, a suspect’s invocation of the right to counsel does not
                                                require officers to desist from all attempts to communicate with the
                                  27            accused, but only that they refrain from “words or actions” that are
                                                “reasonably likely to elicit an incriminating response from the
                                  28            suspect.” (Innis, supra, 446 U.S. at p. 301, fn. omitted.) Defendant
                                                                                   11
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 12 of 52



                                                seeks to undermine this limitation on the Edwards doctrine by citing
                                   1            dicta to the effect that “all questioning must cease” once the right to
                                                counsel is invoked. (Smith v. Illinois (1984) 469 U.S. 91, 98 (Smith);
                                   2            see, e.g., People v. Nguyen (2015) 61 Cal. 4th 1015, 1077 (Nguyen)
                                                [noting officers’ duty to “cease questioning” upon invocation]; In re
                                   3            Art T. (2015) 234 Cal. App. 4th 335, 356 (Art T.) [“all questioning
                                                should have ceased” once minor requested counsel].) But these cases
                                   4            cannot be understood to modify Innis’s definition of interrogation, for
                                                three reasons: (1) None of the cited cases purports to define
                                   5            interrogation; (2) the definition defendant extracts from them does not
                                                conform to the purpose of the Edwards rule; and (3) defendant’s
                                   6            approach is incompatible with the so-called “booking exception” to
                                                the Edwards rule.
                                   7
                                                None of the cases cited by defendant on this subject presented an issue
                                   8            of whether the police conduct at issue constituted interrogation.
                                                (See Art T., supra, 234 Cal. App. 4th at p. 356 [question was whether
                                   9            a 13-year-old suspect successfully invoked his right to counsel when,
                                                upon being shown video of a shooting, he said, “‘Could I have an
                                  10            attorney? Because that’s not me.’”]; Smith, supra, 469 U.S. at p. 95
                                                [whether defendant’s request for an attorney was too ambiguous to
                                  11            effect an invocation of the right to counsel in view of subsequent
                                                remarks; “threshold inquiry” was whether he had effectively
                                  12            “invoked his right to counsel in the first instance”]; Nguyen, supra,
Northern District of California
 United States District Court




                                                61 Cal. 4th at pp. 1076, 1077 [whether defendant’s statements
                                  13            admissible for impeachment where detective “deliberately
                                                flouted Miranda and Edwards” (id. at p. 1077) by “continu[ing] the
                                  14            interrogation” after invocation of the right to counsel; whether
                                                detective’s conduct reflected a departmental practice of “‘widespread,
                                  15            systematic police misconduct’” such as might warrant a distinct
                                                exclusionary rule]; People v. Stitely (2005) 35 Cal. 4th 514, 533-536
                                  16            [whether defendant unambiguously invoked right to silence by saying
                                                “‘I think it’s about time for me to stop talking,’” where detective
                                  17            reaffirmed his right to do so but defendant continued talking about
                                                case]; People v. Peevy (1998) 17 Cal. 4th 1184, 1188, italics omitted
                                  18            [whether rule admitting un-Mirandized statements to impeach
                                                testifying defendant applies “when a police officer conducting a
                                  19            custodial interrogation deliberately fails to honor a suspect’s request
                                                for counsel, with the objective of securing evidence for impeachment
                                  20            purposes”]; People v. Boyer (1989) 48 Cal. 3d 247, 274 (Boyer)
                                                [whether Edwards was violated when, after invocation of right to
                                  21            counsel, investigator “launched into a monologue on the status of the
                                                investigation,” asserted that defendant’s claims on a critical point
                                  22            were disputed by a witness, and warned that defendant was still under
                                                investigation, with result that defendant’s “will buckled” and he
                                  23            “blurted, ‘I did it.’”], disapproved on another point in People v.
                                                Stansbury (1995) 9 Cal. 4th 824, 830, fn. 1; Minnick v.
                                  24            Mississippi (1990) 498 U.S. 146, 147 [whether defendant who
                                                consulted attorney after invoking right to silence could thereafter be
                                  25            interrogated without regard to Edwards]; Anderson v. Terhune (9th
                                                Cir. 2008) 516 F.3d 781, 785 [whether Edwards violated where,
                                  26            “[d]espite clear and repeated invocations of his right to remain silent,
                                                the officer continued to question Anderson about the
                                  27            murder”]; Garcia v. Long (9th Cir. 2015) 808 F.3d 771, 773, [same;
                                                defendant confessed when questioning continued after unequivocal
                                  28            invocation of right to silence]; United States v. Hunter (7th Cir. 2013)
                                                                                  12
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 13 of 52



                                                708 F.3d 938, 947 [whether invocation was ambiguous where
                                   1            defendant, while being treated for gunshot wounds, asked officer to
                                                “‘call my attorney’”; instead two officers entered room and “began
                                   2            interrogating him”].).
                                   3            Because none of these cases addressed an issue like the one before us,
                                                the language defendant extracts from them cannot control the result
                                   4            here. “‘“It is axiomatic that language in a judicial opinion is to be
                                                understood in accordance with the facts and issues before the court.
                                   5            An opinion is not authority for propositions not considered.”’
                                                [Citations.] ‘An appellate decision is not authority for everything said
                                   6            in the court’s opinion but only “for the points actually involved and
                                                actually decided.”’ [Citation.]” (People v. Knoller (2007) 41 Cal.4th
                                   7            139, 154-155.) In view of this principle, none of the cited decisions
                                                supports the proposition on which defendant’s argument implicitly
                                   8            rests, which is that any kind of “questioning” after an invocation of
                                                the right to counsel violates Edwards.
                                   9
                                                A more likely explanation for the language cited by defendant is that
                                  10            the courts in the above cases were using the term “questioning” as
                                                simply an alternative, shortened label for “custodial interrogation.”
                                  11            The Supreme Court in Innis used the terms interchangeably, defining
                                                both, for present purposes, as “any words or actions on the part of the
                                  12            police . . . that the police should know are reasonably likely to elicit
Northern District of California




                                                an incriminating response.” (Innis, supra, 446 U.S. at p. 301;
 United States District Court




                                  13            see id. at p. 302 [officers did not engage in “the ‘functional
                                                equivalent’ of questioning” where no evidence they should have
                                  14            known their conversation “was reasonably likely to elicit an
                                                incriminating response”]; People v. Celestine (1992) 9 Cal. App. 4th
                                  15            1370, 1373, 1374 [using phrase “functional equivalent of
                                                questioning” as shorthand for Innis test].)
                                  16
                                                Further, defendant’s delineation of the offending conduct would
                                  17            subvert,       rather     than       serve,     the      purposes   of
                                                the Miranda and Edwards rules. To prohibit all police “questioning”
                                  18            of any kind would be overinclusive because it would preclude
                                                inquiries having no apparent tendency to elicit an incriminating
                                  19            response. It would contradict existing authority by barring from
                                                evidence a voluntary admission given in response to an entirely
                                  20            innocent query. (See, e.g., Bradford, supra, 14 Cal. 4th at p. 1034
                                                [detective incidentally in area of defendant’s booking did not engage
                                  21            in custodial interrogation by observing that defendant “looked ‘like a
                                                traffic ticket’” and asking “‘Is it just a warrant?’”].)
                                  22
                                                Defendant’s implicit definition would also be underinclusive because
                                  23            it would immunize from the Edwards rule police statements that,
                                                though not in interrogative form, clearly tend to elicit an incriminating
                                  24            response. (See, e.g., People v. Gamache (2010) 48 Cal. 4th 347, 386-
                                                387 [investigator’s monologue and refutation of defendant’s
                                  25            statements “were clearly a renewed interrogation”].) Thus, to include
                                                all questions, but only questions, within the ambit
                                  26            of Miranda and Edwards would go beyond their purpose in some
                                                cases while failing to achieve it in others. The Innis definition of
                                  27            interrogation squarely addresses these problems by extending the rule
                                                to any official action that should be seen as reasonably likely to elicit
                                  28
                                                                                   13
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 14 of 52



                                                an incriminating response.      Defendant’s attempt to rewrite that
                                   1            definition must be rejected.
                                   2            Finally, defendant’s broadened conception of interrogation is also
                                                incompatible with the so-called “booking exception” to
                                   3            the Edwards rule, which entitles officers to ask questions germane to
                                                the custodial relationship without precluding the admission into
                                   4            evidence of any incriminating statements an arrestee may make in
                                                response. (See People v. Elizalde (2015) 61 Cal.4th 523, 533 [“the
                                   5            booking exception has become firmly recognized”]; People v.
                                                Shamblin (2015) 236 Cal. App. 4th 1, 21-23 [in response to booking
                                   6            deputy’s question about previous bookings, defendant said he “‘knew
                                                he was caught when they took his DNA sample last time he was
                                   7            booked in’”; deputy then asked “why?”; neither question exceeded
                                                the bounds of booking exception].) This exception is inherent
                                   8            in Innis’s limitation of interrogation to words or actions “other than
                                                those normally attendant to arrest and custody.” (Innis, supra, 446
                                   9            U.S. at p. 301.)
                                  10            Here, after defendant invoked the right to counsel the investigators
                                                discussed the documents and other materials brought with him from
                                  11            Glenn County, with emphasis on whether he had been advised of the
                                                charges on which he was arrested, whether he had been shown a
                                  12            warrant, and the whereabouts of his phone. The first and second
Northern District of California
 United States District Court




                                                subjects are relevant to the question whether the arresting officers had
                                  13            complied with statutes requiring formal advisement of the basis for
                                                an arrest. (See Pen. Code, § 841 [arrestee must be advised “of the
                                  14            cause of the arrest, and the authority to make it,” and, upon request,
                                                “of the offense for which he is being arrested”]; Pen. Code, § 842 [if
                                  15            arrest is pursuant to warrant, warrant must be exhibited to defendant
                                                upon request]; Johanson v. Department of Motor Vehicles (1995) 36
                                  16            Cal. App. 4th 1209, 1218 [formal advisement required “[w]hen there
                                                is an appreciable lapse in time such that the person arrested would not
                                  17            necessarily be familiar with the circumstances justifying the arrest”].)
                                                Determining that these requirements had been satisfied was a
                                  18            legitimate area for inquiry. In any event it did not constitute
                                                interrogation. (See People v. Celestine, supra, 9 Cal. App. 4th at p.
                                  19            1374 [when told he was under arrest for possession for sale, defendant
                                                volunteered that cocaine was for his personal use; “Far more is
                                  20            required to constitute ‘the functional equivalent of questioning’ than
                                                merely advising a person he is under arrest for a specific offense.”].)
                                  21            The third subject—the whereabouts of the phone—was pressed by
                                                defendant himself; he can hardly be heard to complain that the
                                  22            investigators interrogated him by attempting to address it.
                                  23            Defendant emphasizes that the Supreme Court has repeatedly
                                                described the rule of Edwards as a “bright line” (Montejo v.
                                  24            Louisiana (2009) 556 U.S. 778, 797; Arizona v. Roberson (1988) 486
                                                U.S. 675, 682), the merit of which “lies in the clarity of its command
                                  25            and the certainty of its application” (Minnick v. Mississippi, supra,
                                                498 U.S. at p. 151). But the line, however bright, is not crossed unless
                                  26            authorities continue to interrogate the defendant after he or she
                                                invokes the right to counsel. As the court has said, the rule “has the
                                  27            virtue of informing police and prosecutors with specificity as to what
                                                they may do in conducting custodial interrogation, and of informing
                                  28            courts under what circumstances statements obtained during such
                                                                                  14
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 15 of 52



                                                interrogation are not admissible.” (Fare v. Michael C. (1979) 442
                                   1            U.S. 707, 718, italics added.) Thus the line is indeed bright with
                                                respect to the permissibility of continued interrogation after the right
                                   2            to counsel has been invoked. But as the cases illustrate, what
                                                constitutes interrogation is not always so clearly delineated. Here we
                                   3            are satisfied that the line, however clear, was not crossed until after
                                                defendant had expressly waived his Miranda rights. Accordingly, the
                                   4            trial court did not err in concluding that defendant was not
                                                interrogated between the time he invoked the right to counsel and the
                                   5            waiver of that right.
                                   6            4. Initiation of Renewed Questioning
                                   7            Defendant acknowledges that, as stated in Smith, supra, 469 U.S. at
                                                page 95, Miranda and Edwards do not require exclusion of a
                                   8            defendant’s statements if, after invoking the right to counsel, the
                                                defendant “initiate[s] further discussions with the police.” (Smith, at
                                   9            p. 95.) However, he contends that this rule does not apply here
                                                because he did not initiate the further communications with the
                                  10            investigators.
                                  11            “‘An accused “initiates”’ further communication, exchanges, or
                                                conversations of the requisite nature ‘when he speaks words or
                                  12            engages in conduct that can be “fairly said to represent a desire” on
Northern District of California




                                                his part “to open up a more generalized discussion relating directly or
 United States District Court




                                  13            indirectly to the investigation.”’” (People v. Waidla (2000) 22 Cal.
                                                4th 690, 727.) Here defendant clearly manifested a desire to open
                                  14            such a discussion when he said, “There, when I was arrested, they said
                                                to me, ‘Murder.’ Can you clearly explain to me what’s happened or
                                  15            why [—]?” This was immediately followed by a re-advisement and
                                                waiver of his Miranda rights. There is no suggestion that the re-
                                  16            advisement, waiver, or ensuing interrogation would have occurred
                                                without defendant’s triggering inquiry. Accordingly, it must be
                                  17            concluded that he initiated those events.
                                  18            Defendant contends that his re-initiation of discussions could justify
                                                further interrogation only if it occurred “without influence” by
                                  19            authorities (quoting United States v. Whaley (6th Cir. 1994) 13 F.3d
                                                963, 967 (Whaley)), and that to be admissible, subsequent questioning
                                  20            must be “at the suspect’s own instigation” (quoting Shatzer, supra,
                                                559 U.S. at p. 104, as quoted in United States v. Straker (D.C. Cir.
                                  21            2015) 800 F.3d 570, 622). Defendant would have us construe this
                                                language to mean that a defendant’s re-initiation of discussions must
                                  22            be entirely spontaneous.
                                  23            This contention cannot be reconciled with Innis itself. The defendant
                                                there was arrested on suspicion of a shooting and robbery involving a
                                  24            shotgun. After he invoked his right to counsel, three officers
                                                transported him by car to the police station. En route, two of the
                                  25            officers began a conversation between themselves about the hazards
                                                a discarded shotgun might pose to children, whereupon the defendant
                                  26            offered to take them to the shotgun. The Supreme Court concluded
                                                that the officers’ conversation did not constitute interrogation, even
                                  27            though it was “readily apparent” that their comments had “struck a
                                                responsive chord” with the defendant. (Innis, supra, 446 U.S. at p.
                                  28            303.) Indeed, the court agreed with the lower court that the officers
                                                                                  15
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 16 of 52



                                                had “subjected” the defendant to “‘subtle compulsion.’” (Ibid.) But,
                                   1            as the court went on to say, “that is not the end of the inquiry. It must
                                                also be established that a suspect’s incriminating response was the
                                   2            product of words or actions on the part of the police that they should
                                                have known were reasonably likely to elicit an incriminating
                                   3            response.” (Ibid.) The court concluded that the officers’ conduct did
                                                not offend Miranda or Edwards. (Innis, at pp. 302-303.)
                                   4
                                                Here, prior to defendant’s express waiver of the right to counsel, the
                                   5            investigators said nothing to him that they should have known was
                                                reasonably likely to elicit an incriminating response. At most they
                                   6            hoped to pique his curiosity by alluding to the existence of charges
                                                against him, albeit always in the context of the legitimate inquiry
                                   7            whether he had been apprised of those charges. This was not
                                                “interrogation” under Innis.
                                   8
                                                Nor is defendant aided by Whaley, supra, 13 F.3d at page 967, which
                                   9            described Oregon v. Bradshaw (1983) 462 U.S. 1039 (Bradshaw), as
                                                holding      that    a    suspect    initiates    further   discussion
                                  10            under Edwards “when, without influence by the authorities, the
                                                suspect shows a willingness and a desire to talk generally about his
                                  11            case.” (Whaley, at p. 967, italics added.) But as with defendant’s
                                                citations to overly broad descriptions of “interrogation,” the cited
                                  12            language is dictum, which the court in Whaley had no occasion to
Northern District of California
 United States District Court




                                                explain or apply. No question was raised there about the cause of
                                  13            defendant’s statement that he wanted to discuss his arrest with an
                                                agent; rather the case turned on whether that statement could be found
                                  14            to justify an interrogation conducted three weeks later by a different
                                                agent. (Whaley, at pp. 965, 969, fn. 5.)
                                  15
                                                Nor does Bradshaw support the formula attributed to it in Whaley.
                                  16            The defendant in Bradshaw invoked the right to counsel after
                                                receiving his Miranda rights. Before or during transportation to jail,
                                  17            he asked an officer, “‘Well, what is going to happen to me now?’” to
                                                which the officer replied that the defendant was not obligated to talk
                                  18            to him and that if he did so, “‘it has to be at your own free will.’”
                                                (Bradshaw, supra, 462 U.S. at p. 1042.) The defendant said he
                                  19            understood, and they then discussed “where [he] was being taken and
                                                the offense with which he would be charged.” (Ibid.) The officer
                                  20            suggested a polygraph examination, to which the defendant assented.
                                                (Ibid.) When the polygraph examiner questioned the veracity of his
                                  21            account, the defendant “recanted” and made incriminating
                                                admissions. (Ibid.) A state court held the defendant’s statements
                                  22            inadmissible under Edwards, but the Supreme Court reversed.
                                                Speaking for a plurality of four, then-Justice Rehnquist wrote,
                                  23            “[T]here are undoubtedly situations where a bare inquiry by either a
                                                defendant or by a police officer should not be held to ‘initiate’ any
                                  24            conversation or dialogue. There are some inquiries, such as a request
                                                for a drink of water or a request to use a telephone, that are so routine
                                  25            that they cannot be fairly said to represent a desire on the part of an
                                                accused to open up a more generalized discussion relating directly or
                                  26            indirectly to the investigation. Such inquiries or statements, by either
                                                an accused or a police officer, relating to routine incidents of the
                                  27            custodial relationship, will not generally ‘initiate’ a conversation in
                                                the sense in which that word was used in Edwards.” (Bradshaw, at p.
                                  28            1045.) Justice Powell concurred in the judgment, but rejected
                                                                                   16
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 17 of 52



                                                the Edwards rule as unworkable; he therefore cannot be viewed as
                                   1            endorsing the plurality’s elaboration on that rule. (See Edwards, at
                                                pp. 1047-1051 (conc. opn. of Powell, J.).) However, Justice Marshall,
                                   2            on behalf of himself and three other dissenters, contested only the
                                                plurality’s application of the Edwards rule—not its content. He
                                   3            wrote, “When this Court in Edwards spoke of ‘[initiating] further
                                                communication’ with the police and ‘[reopening] the dialogue with
                                   4            the authorities,’ it obviously had in mind communication or dialogue
                                                about the subject matter of the criminal investigation.” (Id. at p. 1053
                                   5            (dis. opn. of Marshall, J.).) Justice Marshall “agree[d] with the
                                                plurality that, in order to constitute ‘initiation’ under Edwards, an
                                   6            accused’s inquiry must demonstrate a desire to discuss the subject
                                                matter of the criminal investigation.” (Bradshaw, at p. 1055.) In his
                                   7            view the defendant there was merely inquiring into his custodial
                                                status, not inviting a general discussion of his case. (Id. at p. 1056.)
                                   8
                                                Critically, the Bradshaw court did not address any question whether
                                   9            the defendant’s initial inquiry into what would happen to him was the
                                                product of police influence. Certainly the court did not suggest, as
                                  10            defendant does, that any “influence” whatsoever will vitiate a
                                                defendant’s initiation of discussions about his case. Here the
                                  11            investigators did no more than mention the fact of the charges. No
                                                authority cited by defendant or known to us concludes that general
                                  12            comments obliquely alluding to the existence of charges can vitiate a
Northern District of California
 United States District Court




                                                defendant’s own initiation of discussion concerning the substance of
                                  13            those charges.
                                  14            5. Waiver
                                  15            Defendant argues that the prosecution did not satisfy its burden of
                                                showing that his waiver of the right to counsel was a knowing and
                                  16            voluntary one. His first argument on this point rests on the premise,
                                                which we have already rejected, that defendant did not re-initiate
                                  17            discussions after his original invocation of the right to counsel.
                                                Beyond that his argument suggests that a number of factors cast doubt
                                  18            on the voluntariness of the waiver: (1) the investigators’ statement
                                                that defendant could only use the phone after they finished talking to
                                  19            him; (2) their “simply ignor[ing]” his invocation of the right to
                                                counsel by “plow[ing] ahead with questions regarding what
                                  20            information Appellant possessed about the charged offense”; (3)
                                                Investigator Torres’s “confusing[]” and “misleading” statement
                                  21            concerning defendant’s rights, which immediately preceded his
                                                waiver of those rights; and (4) the failure to orally restate defendant’s
                                  22            right to counsel.
                                  23            We reject the implication that the discussion of defendant’s access to
                                                a telephone introduced an element of coercion into the proceedings.
                                  24            Defendant introduced the subject by noting that since his arrest in
                                                Glenn County he had been unable to call his mother, as he was
                                  25            accustomed to doing on a regular basis. Investigator Torres told him
                                                that he would be allowed to use the phone “as soon as you finish with
                                  26            Investigator Rodriguez.” By saying so she clearly meant to reassure
                                                defendant, not coerce him. Nor did he suggest that he was in any way
                                  27            dissatisfied with this assurance. Rather he voiced concern over his
                                                lack of access to his cellphone, on which his mother’s number was
                                  28            stored. Much of the investigators’ dialogue between themselves
                                                                                   17
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 18 of 52



                                                      appeared directed to finding this cell phone. Nothing in the record
                                   1                  suggests that this effort was in any way feigned or insincere, let alone
                                                      that he was led to think his ability to make a call depended in any way
                                   2                  on his willingness to discuss the case with the investigators.
                                   3                  For reasons already discussed, we find no hint of coercion in the
                                                      investigators’ remarks following defendant’s invocation of the right
                                   4                  to counsel. Even indulging the dubious premise that those remarks
                                                      amounted to “subtle compulsion,” it was not such as could be found
                                   5                  to vitiate defendant’s waiver. (Innis, supra, 446 U.S. at p. 303.)
                                   6                  Defendant’s third and fourth points seek to cast doubt on the
                                                      sufficiency of the re-advisement of rights following defendant’s
                                   7                  statement that he wished to discuss the case. First he faults
                                                      Investigator Torres’s response to his question, “Can you clearly
                                   8                  explain to me what’s happened or why [—]?” Her reply was, “Ok,
                                                      but, that’s why I read you your rights, if you wanted to speak with me
                                   9                  or not. So, you have that right at the momento [sic], if you want to
                                                      keep speaking, however you wish and I can answer your questions,
                                  10                  but having in mind your rights. Do you want to speak with me or
                                                      not?” This remark may have lacked clarity; but we fail to see how it
                                  11                  could confuse or mislead defendant, who had already received a full
                                                      oral advisement, had stated that he understood each of the rights
                                  12                  enumerated in the advisement, and was now given a written waiver
Northern District of California
 United States District Court




                                                      form explaining each of those rights, again, in Spanish. Investigator
                                  13                  Torres expressly alluded to the earlier advisement, explaining that it
                                                      was intended to help him determine “if you want[ ] to speak with me
                                  14                  or not.” She noted that he had the right to do so, and asked him
                                                      whether—having in mind the rights of which he had already been
                                  15                  apprised—he wished to do so. We see no reason to doubt that he in
                                                      fact had those rights in mind when he signed a paper, on which they
                                  16                  were again enumerated, waiving them. It amply appears that
                                                      defendant’s waiver was freely and voluntarily given.
                                  17
                                       Soto, 2018 WL 2949484, at *3-10 (brackets and footnotes in original).
                                  18
                                                              b.      Applicable Federal Law
                                  19
                                              In Miranda, the Supreme Court held that certain warnings must be given before a suspect’s
                                  20
                                       statement made during a custodial interrogation can be admitted into evidence. Miranda requires
                                  21
                                       that a person subjected to custodial interrogation be advised that “he has a right to remain silent,
                                  22
                                       that any statement he does make may be used as evidence against him, and that he has a right to
                                  23
                                       the presence of an attorney.” Miranda, 384 U.S. at 444. The warnings must precede any custodial
                                  24
                                       interrogation, which occurs whenever law enforcement officers question a person after taking that
                                  25
                                       person into custody or otherwise significantly deprive a person of freedom of action. Id.
                                  26
                                              Once properly advised of his rights, an accused may waive them voluntarily, knowingly
                                  27
                                       and intelligently. See id. at 475. The government must prove waiver by a preponderance of the
                                  28
                                                                                         18
                                           Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 19 of 52




                                   1   evidence. See Colorado v. Connelly, 479 U.S. 157, 168-69 (1986); Lego v. Twomey, 404 U.S.

                                   2   477, 488-89 (1972); Terrovona v. Kincheloe, 912 F.2d 1176, 1180 (9th Cir. 1990).7 The waiver

                                   3   need not be express as long as the totality of the circumstances indicates that the waiver was

                                   4   knowing and voluntary. North Carolina v. Butler, 441 U.S. 369, 373 (1979); Juan H. v. Allen,

                                   5   408 F.3d 1262, 1271 (9th Cir. 2005). There is a presumption against waiver. United States v.

                                   6   Garibay, 143 F.3d 534, 536 (9th Cir. 1998). To satisfy its burden, the government must introduce

                                   7   sufficient evidence to establish that under the totality of the circumstances, the defendant was

                                   8   aware of “the nature of the right being abandoned and the consequences of the decision to abandon

                                   9   it.” Moran v. Burbine, 475 U.S. 412, 421 (1986).

                                  10          The waiver inquiry has two parts: first, it must be “voluntary in the sense that it was the

                                  11   product of a free and deliberate choice rather than intimidation, coercion or deception,” and

                                  12   second, it must be “made with a full awareness of both the nature of the right being abandoned and
Northern District of California
 United States District Court




                                  13   the consequences of the decision to abandon it.” Berguis v. Thompkins, 560 U.S. 370, 380 (2010);

                                  14   Cook v. Kernan, 948 F.3d 952, 967 (9th Cir. 2020). “[T]he voluntariness component turns upon

                                  15   external factors,” such as the absence of police overreaching, “whereas the cognitive component

                                  16   depends upon mental capacity.” Cox v. Del Papa, 542 F.3d 669, 675 (9th Cir. 2008). Although

                                  17   courts often merge the two-pronged analysis, the components should not be conflated. Id. A valid

                                  18   waiver of Miranda rights depends upon the totality of the circumstances, including the

                                  19   background, experience and conduct of the defendant. See United States v. Bernard S., 795 F.2d

                                  20   749, 751 (9th Cir. 1986).

                                  21          Under the right to counsel established in Miranda and refined in Edwards: “If the suspect

                                  22   effectively waives his right to counsel after receiving the Miranda warnings, law enforcement

                                  23   officers are free to question him. But if a suspect requests counsel at any time during the

                                  24   interview, he is not subject to further questioning until a lawyer has been made available or the

                                  25   suspect himself reinitiates conversation.” Davis v. United States, 512 U.S. 452, 458 (1994)

                                  26   (citation omitted).

                                  27
                                       7
                                  28    To solicit a waiver of Miranda rights, a police officer need neither use a waiver form nor ask
                                       explicitly whether the defendant intends to waive his rights. See Terrovona, 912 F.2d at 1179.
                                                                                        19
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 20 of 52




                                   1          “[I]nterrogation means questioning or ‘its functional equivalent,’ including ‘words or

                                   2   actions on the part of the police (other than those normally attendant to arrest and custody) that the

                                   3   police should know are reasonably likely to elicit an incriminating response from the suspect.’”

                                   4   Pope v. Zenon, 69 F.3d 1018, 1023 (9th Cir. 1995) (quoting Rhode Island v. Innis, 446 U.S. 291,

                                   5   301 (1980)) (confronting suspect with incriminating evidence linking him to crime plus pre-

                                   6   Miranda advisement interrogation violated Miranda and not cured by later defective Miranda

                                   7   advisement), overruled on other grounds by United States v. Orso, 266 F.3d 1030 (9th Cir. 2001).

                                   8          There is an exception to the general rule regarding functional equivalent of interrogation

                                   9   when an officer is engaged in actions which are normally attendant to arrest and custody. See

                                  10   United States v. Younger, 398 F.3d 1179, 1186 (9th Cir. 2005) (finding that police identification of

                                  11   defendant as person who threw backpack containing contraband onto the roof was attendant to

                                  12   arresting and taking defendant into custody and therefore not covered by Miranda). The booking
Northern District of California
 United States District Court




                                  13   exception can apply to questioning even after a defendant has invoked his right to counsel if the

                                  14   questions are biographical questions not reasonably likely to elicit an incriminating response.

                                  15   United States v. Zapien, 861 F.3d 971, 976 (9th Cir. 2017) (declining to suppress statement made

                                  16   by defendant who had invoked his right to counsel after being Mirandized, and then biographical

                                  17   questions unrelated to the crime were asked of him to fill out a form, after which defendant said he

                                  18   wanted to give a statement and gave an incriminating statement). The booking exception is

                                  19   subject to an important qualification, however: even routine questioning may amount to

                                  20   interrogation if a police officer has reason to know, in light of all the circumstances, that a

                                  21   suspect’s answer may incriminate him. United States v. Williams, 842 F.3d 1143, 1147 (9th Cir.

                                  22   2016) (citing United States v. Henley, 984 F.2d 1040, 1042 (9th Cir. 1993), and United States v.

                                  23   Booth, 669 F.2d 1231, 1238 (9th Cir. 1981)).

                                  24          The Supreme Court has held that a confession is voluntary if it is “the product of an

                                  25   essentially free and unconstrained choice”; it is involuntary where the suspect’s “will has been

                                  26   overborne and his capacity for self-determination critically impaired.” Culombe v. Connecticut,

                                  27   367 U.S. 568, 602 (1961). To make this determination, the court must consider the totality of the

                                  28   surrounding circumstances, including “the characteristics of the accused and the details of the
                                                                                         20
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 21 of 52




                                   1   interrogation.” Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973). “While each confession

                                   2   case has turned on its own set of factors justifying the conclusion that police conduct was

                                   3   oppressive, all have contained a substantial element of coercive police conduct.” Colorado v.

                                   4   Connelly, 479 U.S. 157, 163-64 (1986). Where a suspect’s statement is not coerced, “little

                                   5   justification exists for permitting the highly probative evidence of a voluntary confession to be

                                   6   irretrievably lost to the factfinder.” Oregon v. Elstad, 470 U.S. 298, 312 (1985). In Thompkins,

                                   7   the defendant’s statement was not coerced because he did not claim that the police threatened or

                                   8   injured him and the interrogation was in a standard-sized room in the middle of the afternoon and

                                   9   lasted three hours. Thompkins, 560 U.S. at 386-87.

                                  10                          c.      Analysis
                                  11          The trial court found that when petitioner was initially advised of his Miranda rights, he

                                  12   “unambiguously invoked his right to an attorney.” Soto, 2018 WL 2949484, at *5. The parties do
Northern District of California
 United States District Court




                                  13   not dispute this conclusion. Thus, the state appellate court was reasonable in deeming that the first

                                  14   element of an Edwards violation was established. Id.

                                  15          As discussed above, Edwards mandates that once petitioner expressed his desire for a

                                  16   lawyer, he may not be subjected to interrogation until a lawyer has been made available to him,

                                  17   unless petitioner himself “initiates further communication, exchanges, or conversations with the

                                  18   police.” Edwards, 451 U.S. at 484-85.

                                  19          Petitioner makes multiple Miranda-related arguments that collectively, he contends,

                                  20   demonstrate a violation of Edwards. ECF No. 1-1 at 73-82. First, petitioner contends that the

                                  21   investigators’ continued conversation with him after he initially invoked his right to counsel

                                  22   amounted to a continued interrogation in violation of Edwards. Id. at 73-80. Second, even though

                                  23   petitioner acknowledges that Miranda and Edwards do not require exclusion of a petitioner’s

                                  24   statements if, after invoking the right to counsel, the petitioner “initiate[s] further discussions with

                                  25   the police,” see id. at 81 (citing Smith, 469 U.S. at 95), he contends that this rule does not apply

                                  26   here because he did not “reinitiate[] contact with the D.A. investigators when he asked them to

                                  27   explain the murder charge—after over a minute of the investigators’ post-invocation questions,

                                  28   statements and shuffling of papers. Id. at 81. Finally, petitioner contends that he did not
                                                                                          21
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 22 of 52




                                   1   knowingly and intelligently waive his right to counsel. Id. at 81-82.

                                   2          First, petitioner contends the investigators violated Edwards by asking him post-invocation

                                   3   questions. In rejecting this argument, the state appellate court made several findings. It stated the

                                   4   law that “‘[n]ot all conversation between an officer and a suspect constitutes interrogation . . . [and

                                   5   that] [p]olice may speak to a suspect in custody as long as the speech would not reasonably be

                                   6   construed as calling for an incriminating response.” Soto, 2018 WL 2949484, at *6. Next, it

                                   7   characterized the investigators’ brief colloquy with petitioner as administrative and not an

                                   8   “interrogation.” See id. at *6-8. The state appellate court specifically pointed out that after

                                   9   petitioner invoked his right to counsel the investigators discussed “the documents and other

                                  10   materials brought with him from Glenn County, with emphasis on whether he had been advised of

                                  11   the charges on which he was arrested, whether he had been shown a warrant, and the whereabouts

                                  12   of his phone.” Id. at *8. The state appellate court’s decision that there was no interrogation under
Northern District of California
 United States District Court




                                  13   Miranda and its Supreme Court progeny is entitled to deference on federal habeas review under 28

                                  14   U.S.C. § 2254(d). Petitioner must show either (1) that the state appellate court’s decision was an

                                  15   unreasonable application of clearly established Supreme Court precedent, or (2) that its decision

                                  16   rested on an underlying unreasonable determination of fact. Hernandez v. Holland, 750 F.3d 843,

                                  17   852-53 (9th Cir. 2014). Petitioner cannot show either.

                                  18          The state appellate court was reasonable in determining that the first and second subjects

                                  19   did not constitute interrogation because they were “relevant to the question whether the arresting

                                  20   officers had complied with statutes requiring formal advisements of the basis for an arrest.” Id.

                                  21   The state appellate court was also reasonable in finding no interrogation as to the third subject—

                                  22   the whereabouts of the phone—because it was “pressed by [petitioner] himself” and “he can

                                  23   hardly be heard to complain that the investigators interrogated him by attempting to address it.”

                                  24   Id. As explained about, the investigators’ dialogue with petitioner concerned a purely operational

                                  25   matter—the inventory of his phone, which is not likely to elicit an incriminating response from

                                  26   petitioner. See Edwards, 451 U.S. at 484-485. Thus, petitioner fails to show that the state appellate

                                  27   court’s decision was an unreasonable application of the Supreme Court’s precedents in Miranda and

                                  28   Edwards.
                                                                                         22
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 23 of 52




                                   1          Next, petitioner cannot show that the state court’s decision rested on an underlying

                                   2   unreasonable determination of fact. An examination of the record supports the state appellate

                                   3   court’s conclusion that neither the investigators’ comments nor queries of petitioner—as to where

                                   4   he was arrested and the whereabouts of his phone—was reasonably likely to elicit an incriminating

                                   5   response. As the trial court remarked after listening to the audio recording of the interview and

                                   6   reading the transcript, “[t]he statements were innocuous in that Mr. Soto had asked about his

                                   7   phone, and I believe the officers were trying to determine whether the phone was in the custody of

                                   8   the agency where he was originally arrested . . . .” Answer, Ex. B, Volume 3 of Reporter’s

                                   9   Transcript (“3 RT”) 64. As the state appellate court also reasonably observed, the investigators’

                                  10   questions were designed to comply with the state’s statutes requiring formal advisement of the

                                  11   basis for an arrest, and “[d]etermining that these requirements had been satisfied was a legitimate

                                  12   area for inquiry.” Soto, 2018 WL 2949484, at *8. Thus, based on the information in the record,
Northern District of California
 United States District Court




                                  13   the state courts’ factual determinations were not unreasonable in light of the evidence presented at

                                  14   the state court proceeding. See Miller-El, 537 U.S. at 340. Accordingly, petitioner’s first Miranda

                                  15   argument does not support his request for habeas relief.

                                  16          Second, the state appellate court reasonably found that petitioner re-initiated

                                  17   communication with investigators regarding the incident when he “clearly manifested a desire to

                                  18   open such a discussion” when he said, “There, when I was arrested, they said to me, ‘Murder.’

                                  19   Can you clearly explain to me what’s happened or why [—]?” Soto, 2018 WL 2949484, at *8.

                                  20   The state appellate court then pointed out that this statement was “immediately followed by a re-

                                  21   advisement and waiver of his Miranda rights.” Id. As such, the state appellate court reasonably

                                  22   found that “[t]here [was] no suggestion that the re-advisement waiver, or ensuing interrogation

                                  23   would have occurred without [petitioner’s] triggering inquiry.” Id. Thus, the state appellate court

                                  24   was reasonable to conclude that petitioner initiated those events, and he is not entitled to relief on

                                  25   this second Miranda claim. Id.

                                  26          Finally, petitioner contends that he did not knowingly and intelligently waive his right to

                                  27   counsel. However, the state appellate court was not unreasonable in concluding that after petitioner

                                  28   re-initiated communication with investigators, he thereafter validly waived his Miranda rights. Id. at
                                                                                         23
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 24 of 52




                                   1   *10. As the trial court observed, Investigator Torres went over “all of the rights again,” and “really

                                   2   did more than she even was required to do to make sure . . . that he understood his rights, and then

                                   3   had him sign a written waiver.” 3 RT 65. The record supports the trial court’s assessment.

                                   4   Petitioner was provided with a written waiver form, with the Miranda admonishments in Spanish.

                                   5   The investigators plainly explained that he could speak with them or not and that it was his choice.

                                   6   The record also reflects that petitioner repeatedly indicated verbally and in writing that he

                                   7   understood his rights and that he wanted to speak with them. Given these facts, the court finds no

                                   8   violation of the Edwards rule. See Oregon v. Bradshaw, 462 U.S. at 1046; see also United States

                                   9   v. Jennings, 515 F.3d 980, 986 (9th Cir. 2008) (no Miranda violation where, during transfer to

                                  10   federal custody, defendant initiated conversation about the crime after federal agents had only

                                  11   identified themselves and asked if defendant had any personal property to retrieve). The state

                                  12   appellate court also reasonably found that there was “no hint of coercion in the investigators’
Northern District of California
 United States District Court




                                  13   remarks following [petitioner’s] invocation of the right to counsel” and that “[e]ven indulging the

                                  14   dubious premise that those remarks amounted to ‘subtle compulsion,’ it was not such as could be

                                  15   found to vitiate [petitioner’s waiver].” Soto, 2018 WL 2949484, at *10. Under these

                                  16   circumstances, the state appellate court reasonably found that petitioner’s statements to the police

                                  17   were not involuntary due to coercion or duress. Accordingly, petitioner’s third Miranda argument

                                  18   does not support his request for habeas relief.

                                  19          Even if the trial court erred in admitting this evidence, the admission of evidence obtained

                                  20   in violation of Miranda – or Edwards in the instant action – is subject to harmless error analysis.

                                  21   Arizona v. Fulminante, 499 U.S. 279, 295 (1991); Ghent v. Woodford, 279 F.3d 1121, 1126 (9th

                                  22   Cir. 2002) (“The erroneous admission of statements taken in violation of a defendant’s Fifth

                                  23   Amendment rights is subject to harmless error analysis.”). In other words, habeas relief is

                                  24   appropriate only if the coerced confession had a “‘substantial and injurious effect or influence in

                                  25   determining the jury’s verdict.’” Pope v. Zenon, 69 F.3d 1018, 1025 (9th Cir. 1995) (quoting

                                  26   Brecht, 507 U.S. at 637) overruled on other grounds by United States v. Orso, 266 F.3d 1030,

                                  27   1038 (9th Cir. 2001). Here, the prosecution’s case was strong. Eyewitness Cruz, who knew

                                  28   petitioner as both a roommate and a co-worker, immediately identified him to police as the
                                                                                          24
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 25 of 52




                                   1   shooter. See Soto, 2018 WL 2949484, at *1. At trial, Cruz testified in detail concerning the facts

                                   2   of the shooting, without contradiction. Id. There was overwhelming independent evidence

                                   3   presented that petitioner was living at the apartment at the time of the shooting and was in

                                   4   possession of the murder weapon. Id. at *2. In addition to witness testimony establishing these

                                   5   facts, petitioner’s name was on the lease of the apartment, as were indicia that he was living at the

                                   6   apartment. Id. The murder weapon, which matched the weapon Cruz described as the one

                                   7   petitioner used to shoot the victim, was found at the scene of the crime. Id. Police attempts to

                                   8   find petitioner, as well as testimony from petitioner’s former employer, establish that he left the

                                   9   area on the night of the murder, and fled to Mexico. Id. at *1. By contrast, his statements to

                                  10   police did not amount to a confession. In sum, the evidence against petitioner was overwhelming,

                                  11   and his statements to police added little to a plethora of inculpatory evidence before the jury. It

                                  12   cannot be said that the admission of petitioner’s statements had a substantial and erroneous effect
Northern District of California
 United States District Court




                                  13   on the verdict.

                                  14           In sum, the state appellate court’s decision rejecting this claim was neither contrary to nor

                                  15   an unreasonable application of clearly established federal law, nor was it an unreasonable

                                  16   determination of the facts in light of the evidence presented. See 28 U.S.C. § 2254(d). Habeas

                                  17   relief is denied on this claim.

                                  18                     2.     IAC for Failure to File Motion to Suppress Petitioner’s Statements

                                  19   Petitioner asserts that defense counsel was ineffective for failing to move to suppress petitioner’s

                                  20   statements under Massiah. ECF No. 1 at 5. Specifically, petitioner contends that he was entitled

                                  21   to the presence of counsel at his interview in 2013 because a criminal complaint, which was filed

                                  22   in 1997, caused his Sixth Amendment rights to attach. Id.

                                  23                            a.       State Court Opinion
                                  24           The state appellate court denied this claim on the merits as follows:

                                  25                     Defendant separately contends that the questioning by Investigators
                                                         Torres and Rodriguez violated his Sixth Amendment right to counsel
                                  26                     under Massiah v. United States (1964) 377 U.S. 201 (Massiah). In
                                                         that case, the court held that “once an adversarial criminal proceeding
                                  27                     has been initiated against the accused, and the constitutional right to
                                                         the assistance of counsel has attached, any incriminating statement
                                  28                     the government deliberately elicits from the accused in the absence of
                                                                                           25
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 26 of 52



                                                counsel is inadmissible at trial against that defendant.” (In re
                                   1            Neely (1993) 6 Cal. 4th 901, 915.) Defendant’s argument proceeds
                                                as follows: (1) The “adversarial criminal proceeding” against
                                   2            defendant had commenced by the time he was questioned; (2) he
                                                therefore had a Sixth Amendment right to counsel at that point; (3)
                                   3            the investigators elicited incriminating statements from him in
                                                violation of Massiah; and (4) trial counsel was prejudicially
                                   4            ineffective in failing to raise this as a separate ground for excluding
                                                defendant’s statements.
                                   5
                                                We will assume for purposes of our analysis that the first and second
                                   6            premises are sound. The adversarial proceeding against defendant
                                                commenced as early as September 10, 1997, when a criminal
                                   7            complaint was filed against him. (People v. Viray (2005) 134 Cal.
                                                App. 4th 1186, 1195, 1198.) That proceeding remained in existence
                                   8            when he was arrested in March 2013. Thus his questioning on March
                                                26, 2013, was itself a “‘critical stage’” at which he was entitled to the
                                   9            assistance of counsel. (Montejo, supra, 556 U.S. at pp. 786-787.) It
                                                follows that at the time of the interview, defendant had a Sixth
                                  10            Amendment right to counsel as well as the Fifth Amendment right
                                                arising under Miranda. (See Montejo, at p. 786.)
                                  11
                                                However, we see no reason to conclude that defendant’s Sixth
                                  12            Amendment right to counsel fared any differently than his right to
Northern District of California
 United States District Court




                                                counsel under Miranda. As this court has previously noted, one way
                                  13            a defendant may waive his or her Sixth Amendment right to counsel
                                                is by “initiating an ‘interrogation’ with known governmental
                                  14            authorities.” (People v. Sultana (1988) 204 Cal. App. 3d 511, 518-
                                                519 (Sultana).) The case this court cited in Sultana was overruled on
                                  15            other grounds in Montejo.            (See Sultana, at pp. 518-519,
                                                citing Michigan v. Jackson (1986) 475 U.S. 625 (Jackson), overruled
                                  16            in Montejo, supra, 556 U.S at p. 797.) However, Montejo provides
                                                even stronger support for the conclusion that defendant waived his
                                  17            Sixth Amendment right to counsel along with his Fifth Amendment
                                                right: “[T]he Sixth Amendment right to counsel may be waived by a
                                  18            defendant, so long as relinquishment of the right is voluntary,
                                                knowing, and intelligent. [Citations.] The defendant may waive the
                                  19            right whether or not he [or she] is already represented by counsel; the
                                                decision to waive need not itself be counseled. [Citation.] And when
                                  20            a defendant is read his [or her] Miranda rights (which include the
                                                right to have counsel present during interrogation) and agrees to
                                  21            waive those rights, that typically does the trick, even though
                                                the Miranda rights purportedly have their source in the Fifth
                                  22            Amendment: [¶] ‘As a general matter . . . an accused who is
                                                admonished with the warnings prescribed . . . in Miranda . . . has been
                                  23            sufficiently apprised of the nature of his [or her] Sixth Amendment
                                                rights, and of the consequences of abandoning those rights, so that his
                                  24            [or her] waiver on this basis will be considered a knowing and
                                                intelligent one.’ [Citation.]” (Montejo, supra, 556 U.S. at pp. 786-
                                  25            787; see People v. Henderson (1990) 225 Cal. App. 3d 1129, 1160
                                                [“When a complaint has been filed and an arrest has been made and
                                  26            the accused is not represented by counsel, there is no absolute
                                                prohibition against the police eliciting a statement from the accused
                                  27            so long as the waiver of the right to have counsel present is free and
                                                voluntary”], disapproved on another point in People v. Davis (1994)
                                  28            7 Cal. 4th 797, 807.)
                                                                                   26
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 27 of 52




                                   1                  Defendant acknowledges that “a Miranda waiver can operate to
                                                      waive the protections afforded by the Sixth Amendment . . . .”
                                   2                  However, he continues, “the prosecution must still show that a
                                                      defendant ‘initiated’ the contact with law enforcement if the
                                   3                  defendant had previously invoked the right to counsel.” His claim
                                                      of Massiah error thus rests on the premise that he did not reinitiate
                                   4                  contact. We have already rejected that premise in the context
                                                      of Miranda-Edwards. Defendant offers no reason to think that the
                                   5                  same question requires a different answer in the Massiah setting. He
                                                      cites Montejo, supra, but we have already quoted the most pertinent
                                   6                  passage of that opinion, which is contrary to his position. Beyond
                                                      that he simply reprises the points he asserted in support of his claim
                                   7                  of Miranda-Edwards error.
                                   8                  The Massiah rule diverges from Miranda-Edwards in its description
                                                      of the official conduct that will require exclusion of a suspect’s
                                   9                  statements. As we have noted, the critical question under Edwards is
                                                      whether the suspect was subjected to “custodial interrogation”
                                  10                  without an effective waiver of his or her Miranda rights. (See . . .
                                                      above.) Under Massiah, the central question is whether officers,
                                  11                  without securing an effective waiver, “deliberately elicited”
                                                      incriminating statements, either personally or through an agent.
                                  12                  (Massiah, supra, 377 U.S. at p. 206; Fellers v. United States (2004)
Northern District of California
 United States District Court




                                                      540 U.S. 519, 523; see People v. Williams (2013) 56 Cal. 4th 165, 189
                                  13                  [defendant “fail[ed] to show any deliberate elicitation” by officers;
                                                      questioning about his reports of threats to his safety “fell far short of
                                  14                  the intentional exploitation required for a Massiah violation”];
                                                      People v. Roldan (2005) 35 Cal. 4th 646, 736 [“Deputy Munson did
                                  15                  not deliberately elicit defendant’s incriminating comments and thus
                                                      did not violate his Massiah rights”], disapproved on another point
                                  16                  in People v. Doolin, supra, 45 Cal. 4th at. p. 421, fn. 22.) Defendant
                                                      predicates no argument on this distinction and we see no way in which
                                  17                  it could alter our analysis.
                                  18                  In sum, it does not appear that a Massiah claim would have fared any
                                                      differently from defendant’s Miranda-Edwards claim. Accordingly,
                                  19                  we do not find that counsel rendered ineffective assistance in failing
                                                      to assert a Massiah objection, or that the failure was prejudicial.
                                  20
                                       Soto, 2018 WL 2949484, at *11-12 (brackets in original).
                                  21
                                                              b.      Applicable Federal Law
                                  22
                                              Claims of ineffective assistance of counsel are examined under Strickland v. Washington,
                                  23
                                       466 U.S. 668 (1984). “The benchmark for judging any claim of ineffectiveness must be whether
                                  24
                                       counsel’s conduct so undermined the proper functioning of the adversarial process that the trial
                                  25
                                       cannot be relied on as having produced a just result.” Id. at 686. In order to prevail on a claim of
                                  26
                                       ineffectiveness of counsel, a petitioner must establish two factors. First, he must establish that
                                  27
                                       counsel’s performance was deficient, i.e., that it fell below an “objective standard of
                                  28
                                                                                         27
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 28 of 52




                                   1   reasonableness” under prevailing professional norms, id. at 687-88, “not whether it deviated from

                                   2   best practices or most common custom,” Harrington v. Richter, 562 U.S. 86, 105 (2011) (citing

                                   3   Strickland, 466 U.S. at 690). “A court considering a claim of ineffective assistance must apply a

                                   4   ‘strong presumption’ that counsel’s representation was within the ‘wide range’ of reasonable

                                   5   professional assistance.” Id. at 104 (quoting Strickland, 466 U.S. at 689).

                                   6          Second, he must establish that he was prejudiced by counsel’s deficient performance, i.e.,

                                   7   that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

                                   8   proceeding would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is a

                                   9   probability sufficient to undermine confidence in the outcome. Id. “The likelihood of a different

                                  10   result must be substantial, not just conceivable.” Richter, 562 U.S. at 112 (citing Strickland, 466

                                  11   U.S. at 693). It is unnecessary for a federal court considering an ineffective assistance of counsel

                                  12   claim on habeas review to address the prejudice prong, i.e., the second factor of the Strickland test,
Northern District of California
 United States District Court




                                  13   if the petitioner cannot establish incompetence, as required under the first prong. Siripongs v.

                                  14   Calderon, 133 F.3d 732, 737 (9th Cir. 1998).

                                  15          The standards of both 28 U.S.C. § 2254(d) and Strickland are “highly deferential, and

                                  16   when the two apply in tandem, review is doubly so.” Richter, 562 U.S. at 105 (internal citations

                                  17   and quotation marks omitted). “[T]he question [under § 2254(d)] is not whether counsel’s actions

                                  18   were reasonable. The question is whether there is any reasonable argument that counsel satisfied

                                  19   Strickland’s deferential standard.” Id.

                                  20          A lawyer need not file a motion that he knows to be meritless on the facts and the law. Put

                                  21   simply, trial counsel cannot have been ineffective for failing to raise a meritless motion. Juan H.,

                                  22   408 F.3d at 1273; Anderson v. Alameida, 397 F.3d 1175, 1180-81 (9th Cir. 2005).

                                  23          The Sixth Amendment right to counsel attaches “only at or after the time that adversary

                                  24   judicial proceedings have been initiated against him.” Kirby v. Illinois, 406 U.S. 682, 688 (1972).

                                  25   Once the right to counsel attaches, counsel must be present at all “critical stages” of the

                                  26   prosecution, absent an intelligent waiver by the defendant. United States v. Wade, 388 U.S. 218,

                                  27   226, 237 (1967); United States v. Hamilton, 391 F.3d 1066, 1070-71 (9th Cir. 2004). An accused

                                  28   is denied “the basic protections” of the Sixth Amendment “when there [is] used against him at his
                                                                                         28
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 29 of 52




                                   1   trial evidence of his own incriminating words, which federal agents . . . deliberately elicited from

                                   2   him after he had been indicted and in the absence of his counsel.” Massiah, 377 U.S. at 206. Put

                                   3   differently, once the right to counsel has attached, the Sixth Amendment is violated if the state

                                   4   takes action “‘designed deliberately to elicit incriminating remarks.’” Beaty v. Stewart, 303 F.3d

                                   5   975, 991 (9th Cir. 2002) (quoting Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986)). But such is not

                                   6   the case “‘whenever—by luck or happenstance—the State obtains incriminating statements from

                                   7   the accused.’” Id.

                                   8                          c.      Analysis
                                   9          Based on a review of the record, and applying these legal principles to petitioner’s current

                                  10   allegations, the state appellate court’s rejection of this claim was not contrary to, and did not

                                  11   involve an unreasonable application of, Supreme Court precedent, and was not based on an

                                  12   unreasonable determination of the facts in light of the evidence presented in the state court
Northern District of California
 United States District Court




                                  13   proceeding. 28 U.S.C. § 2254(d).

                                  14          The Sixth Amendment does not bar post-indictment questioning in the absence of counsel

                                  15   if a defendant waives the right to counsel. Patterson v. Illinois, 487 U.S. 285, 290-91 (1988). In

                                  16   fact, “a defendant who has been indicted but who has not yet exercised his right to counsel may

                                  17   waive his Sixth Amendment right to counsel during questioning by executing a valid waiver of his

                                  18   Fifth Amendment right to counsel.” United States v. Percy, 250 F.3d 720, 726 (9th Cir. 2001)

                                  19   (noting that Supreme Court in Patterson, 487 U.S. at 298, held that a defendant who has received

                                  20   Miranda warnings has generally been sufficiently apprised of the nature of his Sixth Amendment

                                  21   rights and of the consequences of abandoning those rights that the waiver on that basis is a

                                  22   knowing and intelligent one). Therefore, the state appellate court was reasonable in finding that it

                                  23   has “no reason to conclude that [petitioner’s] Sixth Amendment right to counsel fared any

                                  24   differently than his right to counsel under Miranda.” Soto, 2018 WL 2949484, at *11. The state

                                  25   appellate court pointed out that one way a defendant may waive his or her Sixth Amendment right

                                  26   to counsel is by ‘initiating an ‘interrogation’ with known governmental authorities.” Id. Thus, the

                                  27   state appellate court noted that petitioner’s claim of Massiah error rested on the premise that he

                                  28   did not reinitiate contact. Id. Because the state appellate court had already rejected that premise
                                                                                         29
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 30 of 52




                                   1   in the context of Miranda-Edwards, it was reasonable in finding that petitioner offered “no reason

                                   2   to think that the same question requires a different answer in the Massiah setting. Id. Moreover,

                                   3   as mentioned above, the state appellate court’s conclusion that petitioner did reinitiate contact for

                                   4   these purposes is a factual finding that is binding on this Court. See 28 U.S.C. § 2254(e)(1). The

                                   5   state appellate court then reasonably concluded that it “d[id] not find that counsel rendered

                                   6   ineffective assistance in failing to assert a Massiah objection, or that the failure was prejudicial.”

                                   7   Id. In light of the fact that bringing an additional motion to suppress raising the Massiah objection

                                   8   would not have strengthened the legal argument or changed the analysis, it cannot be said that

                                   9   counsel’s failure to do so was either deficient performance or prejudicial. As mentioned above,

                                  10   trial counsel cannot have been ineffective for failing to raise a meritless motion. Juan H., 408

                                  11   F.3d at 1273; see, e.g., Anderson, 397 F.3d at 1180-81 (counsel not ineffective for failing to move

                                  12   to suppress confession for Massiah violation when such a motion would have been without merit).
Northern District of California
 United States District Court




                                  13          Finally, petitioner fails to show the necessary prejudice. Specifically, it cannot be said that

                                  14   there was a reasonable probability of a different verdict even if petitioner’s statement had been

                                  15   suppressed, given the strong evidence of petitioner’s guilt.

                                  16          Accordingly, petitioner is not entitled to habeas relief on this claim.

                                  17                  3.      Confrontation Clause Claim Based on Improper Testimony

                                  18          Petitioner asserts that during the interview in 2013, Investigator Rodriguez told petitioner

                                  19   that two non-testifying witnesses—Consuela Garcia or “Chelo” and Francisco Lopez Hernandez

                                  20   or “Panchito”—had placed him at the murder scene. ECF No. 1 at 5. At trial, the court allowed

                                  21   Investigator Rodriguez to allude to the statements of these non-testifying witnesses, in violation of

                                  22   petitioner’s Sixth and Fourteenth Amendment rights under Crawford. Id.

                                  23                          a.      State Court Opinion
                                  24          The state appellate court summarized and rejected this claim as follows:

                                  25                  A. Background
                                  26                  Defendant contends that the trial court violated his Sixth Amendment
                                                      right to confront the witnesses against him, as delineated in Crawford
                                  27                  v. Washington (2004) 541 U.S. 36 (Crawford), when it allowed
                                                      Investigator Rodriguez to allude to statements by nontestifying
                                  28                  witnesses placing defendant at the scene of the Avila shooting.
                                                                                         30
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 31 of 52




                                   1            The procedural history of this issue is somewhat circuitous. In an
                                                early hearing defense counsel asked that testifying officers “be
                                   2            admonished regarding hearsay and multiple hearsay statements”
                                                made to them during their investigation of the Avila killing. In
                                   3            addition to naming two officers, whose extrajudicial statements were
                                                not offered and are not at issue here, counsel specifically referred to
                                   4            out-of-court statements by “Ms. Consuela Garcia, referred to as
                                                Chelo,” and “Francisco Lopez Hernandez, who was actually one of
                                   5            the percipient witnesses, referred to as Panchito.” Counsel sought an
                                                “admonition to the witnesses . . . that they cannot refer to the hearsay
                                   6            statements made by those individuals because it would be a violation,
                                                not just of hearsay, but also Crawford [v.] Washington as well.” The
                                   7            prosecutor replied that he might offer some statements for their
                                                “[e]ffect on the listener to show why people did certain things, other
                                   8            officers. But . . . I will admonish all officers to not mention the Don
                                                Panchito’s statement,” which he acknowledged was “very
                                   9            incriminatory.”
                                  10            At trial, while examining Investigator Rodriguez concerning his
                                                questioning of defendant, the prosecutor asked, “Did you actual[ly]
                                  11            tell [defendant] . . . that you talked to some people from murder-
                                                suicide [sic]? Some witnesses.” Investigator Rodriguez replied, “I
                                  12            told him that I spoke to some people.” Defense counsel objected.[FN
Northern District of California
 United States District Court




                                                4] The court overruled the objection.[FN 5] Investigator Rodriguez
                                  13            then testified that he “spoke to some people about the murder, not the
                                                murder/suicide.” The examination continued: “A[:] I told him some
                                  14            of the people we have spoken with w[ere] Emidio Cruz Guadalupe,
                                                Alejandro Jaso, Francisco Hernandez [i.e., Panchito], and they had all
                                  15            told me he had been there. [¶] Q[:] And what was his response to
                                                that? [¶] MR. LEE: Objection. Hearsay. [¶] THE COURT: The
                                  16            defendant’s response would not be. And the answer that was just
                                                given by the witness, I’m allowing that as to what he told the
                                  17            defendant because that affects what the defendant’s response and
                                                answer is, not for the truth of what he told the defendant. Okay. [¶]
                                  18            Q[:] And what was his response to what you told him? [¶] A[:]
                                                Again, he said he left because of the accident with the lady and that
                                  19            the man had happened [i.e., attempted murder-suicide], and he didn’t
                                                want to be there anymore.” (Italics added.)
                                  20
                                                       FN 4: Counsel did not specify any ground of objection at this
                                  21                   time, but the court had granted a defense request that in limine
                                                       objections be preserved for appeal without the necessity to
                                  22                   repeat them during trial. We will assume that this was
                                                       sufficient to preserve defendant’s Crawford and hearsay
                                  23                   objections.
                                  24                   FN 5: So we construe the transcript. As transcribed, the
                                                       exchange was: “MR. LEE: Objection. [¶] THE COURT:
                                  25                   Objection [sic]. You may answer.”
                                  26            Later, while examining Investigator Rodriguez in greater detail on the
                                                transcript of his questioning of defendant, the prosecutor asked, “Did
                                  27            you tell the defendant that people had told you what happened that
                                                night, and whether or not these people that were—,” at which point
                                  28
                                                                                  31
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 32 of 52



                                                defendant interposed objections of “[h]earsay” and “[l]eading.” After
                                   1            a sidebar conference, the court sustained the objection.
                                   2            Next, defense counsel himself revisited the subject on cross-
                                                examination, apparently to establish that upon being confronted with
                                   3            the reported statements by third parties, defendant characterized them
                                                as “lies” and then reasserted his right to counsel: “Q[:] Okay. Toward
                                   4            the end of your interview with Mr. Soto, what you told him was that
                                                you told him you spoke with a bunch of people that were there. [¶]
                                   5            A[:] Yes. [¶] Q[:] And that you told him that they were telling you
                                                that he was there. [¶] A[:] He was at the apartment, yes. [¶] Q[:]
                                   6            Yeah. And that’s about the time he said, ‘These people are accusing
                                                me saying that I was at that place’; right? [¶] A[:] Yes. [¶] Q[:]
                                   7            ‘When I wasn’t there.’ [¶] A[:] Yes. [¶] Q[:] And that’s when he
                                                invoked his Miranda at this point; right? [¶] A[:] That’s correct. [¶]
                                   8            Q[:] And that’s when the interview terminated. [¶] A[:] Yes.”
                                   9            On redirect the prosecutor returned to the subject without further
                                                objection from the defense: “Q[:] . . . [Y]ou did mention to the
                                  10            defendant last year when you were interviewing him that you had
                                                spoken to some people, and they told you—these people told you that
                                  11            he was there at the apartment; correct? [¶] A[:] Correct. [¶] Q[:]
                                                And then he goes on to tell you that, ‘If they told you that I was there,
                                  12            yes, they were lying to you’; correct? [¶] A[:] Correct. [¶] Q[:] And
Northern District of California




                                                then you say, ‘They’re telling me lies?’ And he says, ‘Yes.’ You say,
 United States District Court




                                  13            ‘Okay, because you weren’t there.’ Is that what you said to him? [¶]
                                                A[:] Yes. [¶] Q[:] And he says, ‘No’; correct? [¶] A[:] Yes. [¶] Q[:]
                                  14            And he says—and you say, ‘No. Okay’; correct? [¶] A[:] Yes. [¶]
                                                Q[:] And then he says—what did he say right after that? [¶] A[:] Can
                                  15            you refer me to the page. [¶] Q[:] Page 66. [¶] A[:] ‘I left before
                                                that happened. I left for me for California. I was not there in that.’
                                  16            [¶] Q[:] And you say, ‘Greenfield.’ He says—[¶] A[:] ‘Greenfield?
                                                Yes.’ [¶] Q[:] And you say, ‘Is in California.’ [¶] A[:] I’m sorry.
                                  17            Los Angeles, California. And then he left. [¶] Q[:] And then he left.
                                                [¶] A[:] Yes. [¶] Q[:] So basically he told you these people that you
                                  18            were talking to were lying because he had already left Greenfield at
                                                that time. [¶] A[:] Yes. [¶] THE COURT: Let me just clarify: Was
                                  19            it right after that, then, that he asked for an attorney? [¶] THE
                                                WITNESS: Yes. It was shortly thereafter.”[FN 6]
                                  20
                                                       FN 6: In the transcript of the interview, the described passage
                                  21                   appears as follows: “RODRIGUEZ: And if they were to tell
                                                       me that you were there that day, when this thing happened, are
                                  22                   they lying? Are they telling me lies if they tell me that you
                                                       were there? [¶] SOTO: If they told you that I was there, Yes,
                                  23                   they are lying to you. [¶] RODRIGUEZ: They’re telling me
                                                       lies? [¶] SOTO: Yes. [¶] RODRIGUEZ: Ok, Why? You
                                  24                   weren’t there? [¶] SOTO: No. [¶] RODRIGUEZ: No. [¶]
                                                       SOTO: No, I left before that, before that happened I left for
                                  25                   California, I, I wasn’t . . . . [¶] RODRIGUEZ: Greenfield,
                                                       yes, it’s in California. [¶] SOTO: Oh, sorry, to Los Angeles,
                                  26                   California (Laughs). [¶] RODRIGUEZ: Before that day,
                                                       before this day, what happened here, what [ha]ppened here,
                                  27                   you went to Los Angeles? [¶] SOTO: Can I tell you
                                                       something? I think that what with all you’re telling me, I think
                                  28                   that I do need an attorney . . . .”
                                                                                   32
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 33 of 52




                                   1            On the next day the court memorialized for the record the previous
                                                sidebar proceedings concerning the above testimony, as follows:
                                   2
                                                “THE COURT: . . . [¶] . . . At one point there was an objection to
                                   3            Mr. Nong’s questions about that part of the statement in which I
                                                understand Mr. Rodriguez was indicating to Mr. Soto that some
                                   4            individual had placed him at the scene of the murder, and he basically
                                                was saying that that was not true, or that they were lying. I sustained
                                   5            an objection at sidebar. Counsel argued it, really, and I sustained it
                                                because I had earlier excluded any references to statements by those
                                   6            individuals. Although, here it wouldn’t be offered for the truth
                                                anyway, but as to its [e]ffect on Mr. Soto and what his response would
                                   7            be. [¶] There is an earlier part of the statement in which a similar
                                                comment was made. I allowed it to remain in evidence, and
                                   8            admonished the jurors to only consider it for the limited purpose of
                                                how it affected Mr. Soto and what his answer was then, and not—I
                                   9            specifically said not for the truth of the statement. [¶] After
                                                sustaining the objection, Mr. Lee then on cross-examination asked
                                  10            Mr. Rodriguez about that same part of the transcript, so I did call
                                                counsel up and indicated at that point that door was opening for Mr.
                                  11            Nong to go into that same part of the transcript. [¶] That was it. I
                                                just wanted to put that on the record. Anyone have anything to add?
                                  12            [¶] MR. LEE: Just to clarify your Honor, as far as me going back to
Northern District of California
 United States District Court




                                                that specific section, we had very early discussions having to do with
                                  13            issues, not just hearsay but Crawford issues as well, and they are very
                                                specific individuals that we have named out, and that no references
                                  14            could be made regarding the statements that were made. [¶]
                                                Regarding what was asked in that transcript, had to do with simply
                                  15            placing Mr. Soto at the particular scene, not any specific details about
                                                what was witnessed or otherwise, which is why I inquired about that
                                  16            just to make that clarification. [¶] THE COURT: Okay. That’s fine.
                                                [¶] MR. NONG: I agree, your Honor.”
                                  17
                                                B. Confrontation
                                  18
                                                The Sixth Amendment guarantees the defendant in a criminal
                                  19            prosecution the right “to be confronted with the witnesses against
                                                him.” (U.S. Const., 6th Amend.) Defendant contends that admission
                                  20            of the above testimony violated this right as it is articulated in
                                                Crawford, supra, 541 U.S. 36. Under that decision, the admission of
                                  21            an out-of-court statement violates the right of confrontation when (1)
                                                the statement constitutes hearsay, i.e., is offered to establish the truth
                                  22            of the matter asserted by the absent witness; (2) the statement is
                                                “testimonial” in character; (3) the declarant is not available to be
                                  23            cross-examined at trial; and (4) the defendant had no prior opportunity
                                                to confront the declarant. (Id. at pp. 59, 68-69.)
                                  24
                                                There is no doubt here that the second, third, and fourth conditions
                                  25            for exclusion are satisfied. None of the declarants, other than Emidio
                                                Cruz, was available to be cross-examined. The extrajudicial
                                  26            statements at issue here, consisting of reports to officers actively
                                                investigating a crime, were clearly “testimonial” in character. (See
                                  27            Crawford, supra, 541 U.S. at p. 53 [“interrogations by law
                                                enforcement officers fall squarely within th[e] class” of testimonial
                                  28            hearsay].) The pivotal question thus becomes whether those
                                                                                   33
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 34 of 52



                                                statements constituted hearsay, i.e., whether they were admitted for
                                   1            the truth of the matters asserted by the declarants, rather than for some
                                                other relevant purpose.
                                   2
                                                The confrontation clause does not “bar the use of testimonial
                                   3            statements for purposes other than establishing the truth of the matter
                                                asserted.” (Crawford, supra, 541 U.S. at pp. 59-60, fn. 9, citing
                                   4            Tennessee v. Street (1985) 471 U.S. 409, 414 [trial court admitted
                                                accomplice’s confession to rebut defendant’s claim that he was forced
                                   5            to confess to same facts as accomplice; “[t]he nonhearsay aspect of
                                                Peele’s confession—not to prove what happened at the murder scene
                                   6            but to prove what happened when respondent confessed—raises no
                                                Confrontation Clause concerns”].)
                                   7
                                                The extrajudicial statements at issue here were not offered to prove
                                   8            their truth—that defendant was at the scene of the shooting—but to
                                                establish defendant’s response when he was told about them. Indeed
                                   9            the statements themselves were not placed into evidence as such.
                                                Investigator Rodriguez was not asked what the declarants said, but
                                  10            rather what he told defendant they had said. This was relevant
                                                because, rather than simply admitting or denying his presence,
                                  11            defendant gave a response that the jury was entitled to find
                                                nonsensical and evasive: that “he left because of the accident with the
                                  12            lady and that the man had happened, and he didn’t want to be there
Northern District of California




                                                anymore.” As Investigator Rodriguez explained, defendant used “the
 United States District Court




                                  13            accident” to refer to the attempted murder-suicide that occurred some
                                                four months before the Avila shooting. Defendant was thus claiming
                                  14            to have left the area sometime between the attempted murder-suicide
                                                and the Avila shooting. This was implausible, if not incredible, for
                                  15            two reasons: First, defendant was only implicated in the attempted
                                                murder-suicide as a witness; nothing before the jury attempted to
                                  16            explain why this event might have motivated defendant to flee the
                                                area.
                                  17
                                                Second, and more tellingly, even if jurors believed the attempted
                                  18            murder-suicide might have had such an effect, the evidence clearly
                                                showed that defendant did not leave Greenfield when it occurred.
                                  19            Instead, some three weeks after that event, he applied for and, as the
                                                jury was virtually certain to find, moved into an apartment in
                                  20            Greenfield—the same apartment where Avila was ultimately killed.
                                                Indeed, evidence before the jury strongly pointed to a finding that
                                  21            defendant was in Greenfield on August 30, 1997—the date of the
                                                shooting—and the testimony of Pedro Dominguez supported an
                                  22            inference that defendant hurriedly left Greenfield that or the following
                                                night. Dominguez testified that on a night in August 1997, defendant
                                  23            appeared at his home, in an excited state, with no luggage or
                                                belongings, seeking a ride to Fresno or Southern California.
                                  24            Dominguez did not specify the date of this encounter, but defendant’s
                                                last paycheck from the Dominguez enterprise, which was admitted
                                  25            into evidence without objection, shows that he worked six hours on
                                                August 30, the date of the killing. Dominguez, as the foreman
                                  26            supervising the crew including defendant, must have seen him at work
                                                that day. But Dominguez testified that the evening encounter in
                                  27            which defendant sought a ride out of town was the last time he saw
                                                defendant before trial. It follows that the encounter must have
                                  28            occurred on the evening of August 30, or on the next day, August 31.
                                                                                   34
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 35 of 52



                                                This evidence amply supports an inference that defendant came to
                                   1            Dominguez seeking a ride shortly after the shooting.
                                   2            Because the third-party statements were offered only to show
                                                defendant’s response to them during questioning, it did not matter
                                   3            whether they were true or even whether Investigator Rodriguez’s
                                                account of them was true. What mattered was that, faced with an
                                   4            accusation of presence at the murder scene, defendant attempted to
                                                controvert it by presenting an account that the jury was likely to find
                                   5            contrived and incredible. This is the answer to defendant’s insistence
                                                that the extrajudicial statements were necessarily admitted for their
                                   6            truth because his denials of them could have no probative value unless
                                                they were true. We agree that a suspect’s mere contradiction of
                                   7            incriminating assertions has no tendency by itself to prove either guilt
                                                or innocence, but is equally compatible with both. Here, however,
                                   8            defendant did not merely deny that he was present at the scene of the
                                                crime. He responded to the statements placing him at the scene by
                                   9            insisting that he had left the area at the time of the killing. The
                                                investigators’ account of the witnesses’ reports was not admitted to
                                  10            establish their truth, but to establish the predicate for defendant’s
                                                fabrications when confronted with those reports.
                                  11
                                                As the jury was instructed, a willfully false statement by defendant
                                  12            could support an inference of guilty knowledge.[FN 7] His claim to
Northern District of California
 United States District Court




                                                have left the area prior to the shooting, if willfully false, would
                                  13            support such an inference. So long as the challenged statements were
                                                offered for that purpose—and not to prove their truth—their
                                  14            admission did not implicate the confrontation clause. (See People v.
                                                Riccardi (2012) 54 Cal. 4th 758, 801, fn. 21 [detective’s statements
                                  15            to witness in recorded interview did not offend confrontation clause
                                                because they were “admitted for the nonhearsay purpose of giving
                                  16            context to [the witness’s] answers”], overruled on another point in
                                                People v. Rangel (2016) 62 Cal.4th 1192, 1216; People v. Mendoza
                                  17            (2007) 42 Cal. 4th 686, 697-699 [adolescent murder victim’s
                                                accusations that defendant molested her, as testified to by victim’s
                                  18            mother, were admissible over Crawford objection for nonhearsay
                                                purpose of establishing defendant’s motive to kill victim]; People v.
                                  19            Combs (2004) 34 Cal. 4th 821, 842 [companion’s statements in
                                                defendant’s presence about his commission of murder did not offend
                                  20            confrontation right because they “were not admitted for purposes of
                                                establishing the truth of the matter asserted, but . . . to supply meaning
                                  21            to defendant’s conduct or silence in the face of [companion’s]
                                                accusatory statements”]; cf. People v. Rangel, supra, 62 Cal. 4th at p.
                                  22            1215, fn. 7 [acknowledging but not reaching issue of extent to which
                                                admission of a hearsay statement as an adoptive admission implicates
                                  23            Sixth Amendment].)
                                  24                    FN 7: As given here, the instruction states: “If the defendant
                                                        made a false or misleading statement before this trial relating
                                  25                    to the charged crime knowing the statement was false or
                                                        intending to mislead, that conduct may show he was aware of
                                  26                    his guilt of the crime, and you may consider it in determining
                                                        his guilt. If you conclude that the defendant made the
                                  27                    statement, it is up to you to decide its meaning and
                                                        importance. However, evidence that the defendant made such
                                  28
                                                                                   35
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 36 of 52



                                                              a statement cannot prove guilt by itself.” (See CALCRIM No.
                                   1                          362.)
                                   2                  Defendant cites People v. Chatman (2006) 38 Cal. 4th 344, 377-382
                                                      (Chatman), which addresses the propriety of courtroom cross-
                                   3                  examination in which a defendant is asked whether other witnesses
                                                      were lying when they gave incriminating testimony. The Chatman
                                   4                  court held that such questioning may be permissible under specified
                                                      conditions. (Id. at p. 382.) Defendant contends that none of these
                                   5                  conditions were present here, and that as a result, the trial court should
                                                      have excluded any reference to the extrajudicial statements. But this
                                   6                  case bears little if any resemblance to Chatman. Defendant did not
                                                      testify, and therefore was not confronted with accusatory statements
                                   7                  on the witness stand. More to the point, the testimony here was
                                                      introduced not to attack defendant’s credibility as a witness or as an
                                   8                  indirect mode of arguing to the jury, but to show that when confronted
                                                      with reports of his presence at the scene, defendant not only denied
                                   9                  them but went further and denied even being in that part of the state.
                                                      The jury could readily find that denial to be a deliberate falsehood
                                  10                  reflecting guilty knowledge. Nothing comparable appears in
                                                      Chatman.
                                  11
                                                      We conclude that the challenged testimony was properly admitted for
                                  12                  a nonhearsay purpose and that it therefore did not trigger defendant’s
Northern District of California
 United States District Court




                                                      right to confront the declarants.
                                  13
                                       Soto, 2018 WL 2949484, at *12-16 (footnotes and brackets in original, brackets in “[:]” added).
                                  14
                                                              b.      Applicable Federal Law
                                  15
                                              The Confrontation Clause of the Sixth Amendment provides that in criminal cases the
                                  16
                                       accused has the right to “be confronted with the witnesses against him.” U.S. Const. amend. VI.
                                  17
                                       The federal confrontation right applies to the states through the Fourteenth Amendment. Pointer
                                  18
                                       v. Texas, 380 U.S. 400, 403 (1965).
                                  19
                                              The ultimate goal of the Confrontation Clause is to ensure reliability of evidence, but it is a
                                  20
                                       procedural rather than a substantive guarantee. Crawford, 541 U.S. at 61. It does not command
                                  21
                                       that evidence be reliable, but rather that reliability be assessed in a particular manner: by testing in
                                  22
                                       the crucible of cross-examination. Id.; see Davis v. Alaska, 415 U.S. 308, 315-16 (1974) (noting a
                                  23
                                       primary interest secured by the Confrontation Clause is the right of cross-examination).
                                  24
                                              The Confrontation Clause applies to all out-of-court testimonial statements offered for the
                                  25
                                       truth of the matter asserted, i.e., “testimonial hearsay.” See Crawford, 541 U.S. at 51. Out-of-
                                  26
                                       court statements by witnesses that are testimonial hearsay are barred under the Confrontation
                                  27
                                       Clause unless (1) the witnesses are unavailable, and (2) the defendants had a prior opportunity to
                                  28
                                                                                          36
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 37 of 52




                                   1   cross-examine the witnesses. Id. at 59. Police testimony describing or outlining statements from a

                                   2   witness in lieu of the witness’s live testimony constitutes testimonial statements subject to the

                                   3   Confrontation Clause. Ocampo v. Vail, 649 F.3d 1098, 1108-10 (9th Cir. 2011). The

                                   4   Confrontation Clause does not bar, however, the use of testimonial statements for purposes other

                                   5   than establishing the truth of the matter asserted. Crawford, 541 U.S. at 59 n.9.

                                   6          Confrontation Clause claims are subject to harmless error analysis. United States v.

                                   7   Nielsen, 371 F.3d 574, 581 (9th Cir. 2004). For purposes of federal habeas corpus review, the

                                   8   standard applicable to violations of the Confrontation Clause is whether the inadmissible evidence

                                   9   had an actual and prejudicial effect upon the jury. See Hernandez v. Small, 282 F.3d 1132, 1144

                                  10   (9th Cir. 2002) (citing Brecht, 507 U.S. at 637 (1993)).

                                  11                          c.      Analysis
                                  12          Applying these principles, the state appellate court was not unreasonable in rejecting
Northern District of California
 United States District Court




                                  13   petitioner’s Confrontation Clause claim. See Soto, 2018 WL 2949484, at *12-16. The state

                                  14   appellate court pointed out that the information Investigator Rodriguez provided concerned what

                                  15   these non-testifying witnesses, specifically Francisco Lopez Garcia or “Panchito,” said about

                                  16   petitioner and was not offered for the truth of the matter—that petitioner was at the scene of the

                                  17   shooting. Id. at *15. Instead, the state appellate court stressed that the statements were offered “to

                                  18   establish [petitioner’s] response when he was told about them.” Id. The state appellate court

                                  19   noted that petitioner “responded to the statements placing him at the scene by insisting that he had

                                  20   left the area at the time of the killing.” Id. (emphasis in original). Thus, the state appellate court

                                  21   found these statements to be nonhearsay upon concluding that “[t]he investigators’ account of the

                                  22   witnesses’ reports was not admitted to establish their truth, but to establish the predicate for

                                  23   [petitioner’s] fabrications when confronted with those reports.” Id. The state appellate court’s

                                  24   finding that the statements were not hearsay is entitled to a presumption of correctness, which

                                  25   must be overcome by petitioner. See Miller-El, 537 U.S. at 340; see also Ortiz-Sandoval v.

                                  26   Gomez, 81 F.3d 891, 897 (9th Cir. 1996). Such correctness is bolstered by the jury instructions

                                  27   given. The state appellate court explained that “[a]s the jury was instructed, a willfully false

                                  28   statement by defendant could support an inference of guilty knowledge” and “[h]is claim to have
                                                                                         37
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 38 of 52




                                   1   left the area prior to the shooting, if willfully false, would support such an inference.” Soto, 2018

                                   2   WL 2949484, at *16. The state appellate court reasonably concluded that “[s]o long as the

                                   3   challenged statements were offered for that purpose—and not to prove their truth—their admission

                                   4   did not implicate the confrontation clause.” Id. Nothing on the record overcomes the presumption

                                   5   that the trial court appropriately limited the evidence to nonhearsay purposes. Because the

                                   6   statements were offered for a nonhearsay purpose, petitioner’s Confrontation Clause claim

                                   7   necessarily fails.

                                   8           Even if admission of such statements violated petitioner’s right to confrontation, no

                                   9   prejudice ensued. Eyewitness Cruz, petitioner’s co-tenant, provided a detailed account of the

                                  10   shooting. See Soto, 2018 WL 2949484, at *1-2. He promptly identified petitioner to police as the

                                  11   shooter. Id. Circumstantial evidence supported his account and identification—petitioner was

                                  12   living at the apartment at the time of the shooting and he had been in possession of a rifle that
Northern District of California
 United States District Court




                                  13   matched the murder weapon. Id. at *2, 4. The record also showed that petitioner left the area on

                                  14   the night of the murder and moved out of town, strongly indicating a consciousness of guilt. Id. at

                                  15   *1, 4. Therefore, it cannot be said that the admission of non-testifying witnesses identifying

                                  16   petitioner as being at the scene had a substantial and erroneous effect on the verdict. Accordingly,

                                  17   this claim is denied.

                                  18                   4.      IAC for Failure to Request Curative Instruction

                                  19           Petitioner alleges that defense counsel was ineffective for failing to request a curative

                                  20   instruction regarding the statements of the non-testifying witnesses (who placed petitioner at the

                                  21   crime scene), in violation of his Sixth and Fourteenth Amendment rights. ECF No. 1 at 7.

                                  22                           a.     State Court Opinion
                                  23           The state appellate court summarized and rejected this claim as follows:

                                  24                   Defendant contends that counsel was ineffective when he failed to
                                                       request “modified curative instructions regarding the admission of the
                                  25                   statements of the nontestifying witnesses.”
                                  26                   In its initial ruling allowing Investigator Rodriguez to allude to third-
                                                       party statements, the court explained in the jury’s presence that it was
                                  27                   “allowing that as to what he [i.e., Investigator Rodriguez] told the
                                                       defendant because that affects what the defendant’s response and
                                  28                   answer is, not for the truth of what he told the defendant.” This was
                                                                                          38
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 39 of 52



                                                apparently the statement to which the court referred when it later
                                   1            remarked that it had “admonished the jurors to only consider it for the
                                                limited purpose of how it affected Mr. Soto and what his answer was
                                   2            then, and not—I specifically said not for the truth of the statement.”
                                                In another part of his brief, defendant faults this “attempt at a curative
                                   3            instruction” because it “relied on the jury understanding the legal (and
                                                unexplained) concept of admitting a statement ‘not for the truth,’
                                   4            which is inherently confusing and ambiguous for lay persons without
                                                any formal legal training. [Citation.] The limiting instruction was
                                   5            also incomplete, since the jury was never told that it could not draw
                                                inferences from the testimony, such as . . . that Don Panchito—who
                                   6            Rodriguez testified he had interviewed . . .—had identified Appellant
                                                as the murderer. In addition,” he concludes, “the instruction was
                                   7            never repeated to the jury, either when Rodriguez testified again
                                                regarding the statements of the non-testifying witnesses . . . or during
                                   8            the closing instructions.”
                                   9            It is true that no further admonition was given to the jury specifically
                                                concerning Investigator Rodriguez’s testimony alluding to third-party
                                  10            statements placing defendant at the murder scene. However the
                                                court’s charge to the jury did include the standard instruction that
                                  11            evidence admitted for a limited purpose could be considered “only for
                                                that purpose and for no other.” (See CALCRIM No. 303.)
                                  12
Northern District of California
 United States District Court




                                                In any event defendant does not charge instructional error. As he
                                  13            implicitly acknowledges, the trial court “‘generally [has] no duty to
                                                instruct on the limited admissibility of evidence’” in the absence of a
                                  14            specific request for such an instruction. (People v. Valdez (2012) 55
                                                Cal. 4th 82, 139; see Evid. Code, § 355 [trial court “upon request shall
                                  15            restrict the evidence to its proper scope and instruct the jury
                                                accordingly”]; cf. Evid. Code, § 353 [waiver of evidentiary objection
                                  16            not asserted in trial court].) Failure to make such a request ordinarily
                                                forfeits the issue on appeal. (See People v. Fuiava (2012) 53 Cal. 4th
                                  17            622, 728 [where trial court sustained objections to improper
                                                argument, defendant’s failure to request further admonition forfeited
                                  18            any contention that court’s action was insufficient to forestall
                                                prejudice].) Defendant does not suggest that the present case falls
                                  19            within an exception to this rule. (See People v. Collie (1981) 30 Cal.
                                                3d 43, 64 [“There may be an occasional extraordinary case in which
                                  20            unprotested evidence . . . is a dominant part of the evidence against
                                                the accused, and is both highly prejudicial and minimally relevant to
                                  21            any legitimate purpose.”].) Instead he contends that failure to seek a
                                                more pointed admonition constituted ineffective assistance of
                                  22            counsel.
                                  23            To succeed, a claim of ineffective assistance of counsel requires a
                                                showing that (1) counsel’s performance was deficient; and (2) the
                                  24            defendant suffered prejudice as a result. (Strickland v. Washington
                                                (1984) 466 U.S. 668, 687.) For such a claim to succeed on direct
                                  25            appeal, as distinct from a collateral proceeding such as habeas corpus,
                                                both of these factors must appear from the record. (See, e.g., People
                                  26            v. Mickel (2016) 2 Cal. 5th 181, 198-200.) In such a case, a finding
                                                of deficient performance is warranted “only if the record on appeal
                                  27            affirmatively discloses that counsel had no rational tactical purpose
                                                for [the challenged] act or omission.” (People v. Fosselman (1983)
                                  28            33 Cal. 3d 572, 581; see People v. Wilson (1992) 3 Cal. 4th 926, 936
                                                                                   39
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 40 of 52



                                                [“‘[if] the record on appeal sheds no light on why counsel acted or
                                   1            failed to act in the manner challenged[,] . . . unless counsel was asked
                                                for an explanation and failed to provide one, or unless there simply
                                   2            could be no satisfactory explanation,’ the claim on appeal must be
                                                rejected.”].)
                                   3
                                                Defendant contends that “there could have been no tactical or
                                   4            strategic reason for failing to seek a proper curative instruction”
                                                because the prosecution case depended on “a single (intoxicated)
                                   5            witness,” such that the reported statements of other declarants placing
                                                him at the scene “were disastrous for the defense.” Since counsel had
                                   6            objected to the statements, the argument continues, he “had decided
                                                to try to keep [them] out,” and he “could not have been seeking to
                                   7            avoid drawing attention” to them because he “subsequently re-
                                                elicited the statements during cross-examination.”
                                   8
                                                We reject all of these premises. It is true that the single eyewitness,
                                   9            Emidio Cruz, had been drinking beer—perhaps a goodly amount of
                                                it, and perhaps to the point of at least moderately advanced
                                  10            intoxication, though all the evidence showed was that 41 cans of beer
                                                had been consumed in the apartment over an unknown time preceding
                                  11            the shooting. But even if the jurors believed he was intoxicated they
                                                were unlikely to doubt the essential accuracy of his testimony on that
                                  12            ground. An inebriated person may make all sorts of mistakes of
Northern District of California
 United States District Court




                                                perception and interpretation, but reasonable jurors would be unlikely
                                  13            to suppose that any level of inebriation short of unconsciousness
                                                would have caused Cruz to misperceive or misrecollect an event as
                                  14            stark and vivid as the sudden, cold-blooded shooting he said had taken
                                                place before his eyes. Retired Officer Cabrera, who questioned Cruz
                                  15            on the night of the shooting, described him as “almost in shock,” but
                                                there was no suggestion that he was too intoxicated to perceive,
                                  16            recollect, or communicate the events he had witnessed.[FN 8]
                                  17                   FN 8: Officer Cabrera testified on cross-examination that he
                                                       did not administer a preliminary or other alcohol test to Cruz.
                                  18                   On redirect he testified that Cruz was not “falling over,”
                                                       “stumbling in any way,” or slurring his words. According to
                                  19                   the officer, “He just—he had difficult [sic] to talking to me.
                                                       And, I mean, it was my impression that it was because he was
                                  20                   shaken up from what he had witnessed.” The court asked
                                                       whether the officer recalled “any signs of him being under the
                                  21                   influence,” to which the officer replied, “No. I would have
                                                       stated that on my report. So I do not recall any signs of him
                                  22                   being under the influence at all.”
                                  23            Nor were the statements placing defendant at the scene nearly as
                                                devastating as he makes out. Ample evidence established that he
                                  24            resided in the apartment prior to the shooting, that he possessed a rifle
                                                like the murder weapon, and that he disappeared from the area
                                  25            immediately after the killing. Indeed, he left in such a hurry that he
                                                did not pick up his final paycheck, though he later made some effort
                                  26            to have it sent to him.
                                  27            Coupled with his own denials and obfuscations, the foregoing
                                                evidence furnished ample basis to credit Cruz’s account, even if jurors
                                  28            had some reason to question it. In fact, the jury was offered no
                                                                                   40
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 41 of 52



                                                alternative explanation for the evidence. There was no suggestion
                                   1            that Cruz was lying or had any reason to do so.
                                   2            As for counsel’s reasons for objecting to the statements and then
                                                eliciting further testimony regarding them, it seems most likely that
                                   3            he preferred to keep them out but, having lost that battle in light of
                                                the nonhearsay purpose for which the statements were admitted,
                                   4            wished to make clear to the jury that when confronted with the
                                                statements defendant flatly denied them. As we have noted, if he had
                                   5            stopped there the statements might not have been admissible on the
                                                ground stated or might have been objectionable on the ground that his
                                   6            denials had no tendency in reason to prove either guilt or innocence.
                                                But he did not stop by simply denying his presence. He went on to
                                   7            assert what the jury was almost certain to find to be a knowing and
                                                evasive falsehood—that he had left the area at some unspecified time,
                                   8            implicitly prior to the shooting, as a reaction to the so-called murder-
                                                suicide that took place some four months earlier. In that context
                                   9            defense counsel may be seen as trying to tread a fine line between
                                                overemphasizing the extrajudicial statements and seeking to
                                  10            minimize their effect or even turn them to his advantage by raising
                                                the possibility of a false narrative concocted by Cruz and the
                                  11            extrajudicial declarants. In any event we cannot say on this record
                                                that counsel had no tactical reason for failing to bring further attention
                                  12            to the statements.
Northern District of California
 United States District Court




                                  13            A finding of prejudicial ineffective assistance is warranted only if the
                                                record discloses “a reasonable probability that, but for counsel’s
                                  14            unprofessional errors, the result would have been more favorable to
                                                the defendant.” (In re Ross (1995) 10 Cal. 4th 184, 201.) Here we
                                  15            find no reasonable probability that a more pointed admonition
                                                concerning the limited admissibility of the third-party statements
                                  16            would have produced a result more favorable to defendant. In
                                                addition to the points just discussed—all indicating that there is no
                                  17            reasonable probability that defendant would not have been convicted
                                                in the absence of that testimony—the admonition the jury received
                                  18            likely prevented the jury from considering those statements for the
                                                truth of their contents. When the court admitted the evidence, it stated
                                  19            that it was allowing Investigator Rodriguez’s statements to defendant
                                                regarding the extrajudicial reports placing him at the scene “because
                                  20            that affects what the defendant’s response and answer is, not for the
                                                truth of what he told the defendant.” (Italics added.) At the close of
                                  21            trial the court gave the standard instruction admonishing jurors that
                                                evidence admitted for a limited purpose could be considered “only for
                                  22            that purpose and for no other.” (See CALCRIM No. 303.) We cannot
                                                assume that the jury failed to put these two directives together in
                                  23            analyzing the testimony it heard.
                                  24            Finally, we cannot accept defendant’s contention that great weight
                                                should be placed on the questions submitted by jurors seeking
                                  25            additional information about the crime and its circumstances.
                                                Defendant contends that jurors exhibited “keen interest” in the third-
                                  26            party statements when they asked, “Was Don Panchito ever
                                                interviewed on 8/30/97?” and “Can we get any info regarding
                                  27            Panchito’s or Cello’s [sic] police statements?”[FN 9] But jurors knew
                                                from other testimony that officers had taken statements from other
                                  28            witnesses. They were undoubtedly curious about what more those
                                                                                   41
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 42 of 52



                                                      statements might reveal about the case, particularly on the question of
                                   1                  the motive for the shooting, as to which the record reveals nothing.
                                                      Thus jurors also asked whether “Chelo,” defendant’s girlfriend, ever
                                   2                  “date[d]” the victim, whether “the deceased had a relationship with
                                                      the defendant,” and whether “the deceased had an argument with the
                                   3                  defendant prior to the incident.” On a similar theme, one juror,
                                                      apparently hoping the questions would be directed to Emidio Cruz,
                                   4                  wanted to know, “Did you or Ilario [sic] ever tease Julio [i.e.,
                                                      defendant] for dating a prostitute,” and “Being that Chelo was a
                                   5                  prostitute, did anyone living in the apartment besides Julio have
                                                      sexual relations with her?”
                                   6
                                                              FN 9: Without objection, the court put the first question to the
                                   7                          witness, Investigator Rodriguez, who responded that “Don
                                                              Panchito” was interviewed on the date of the killing. The
                                   8                          second question was asked during deliberations, and the court
                                                              responded that “[t]he answer is no, pursuant to the Rules of
                                   9                          Evidence.”
                                  10                  None of these questions suggests that the jurors placed undue
                                                      emphasis on third-party statements. The court had an announced
                                  11                  practice of encouraging jurors to submit questions throughout the
                                                      trial. It is hardly surprising that jurors felt free to ask what else might
                                  12                  be known about the shooting. These questions demonstrate no more
Northern District of California
 United States District Court




                                                      than natural curiosity about undisclosed parts of the police
                                  13                  investigation. When the court deemed the questions proper it put
                                                      them to the appropriate witnesses. Otherwise, it responded to them
                                  14                  by informing the jury that the rules of evidence precluded an answer.
                                                      We see nothing in these aspects of the proceeding that suggests the
                                  15                  evidence here challenged by defendant or counsel’s failure to request
                                                      a more explicit admonition concerning its limited admissibility,
                                  16                  played a dispositive or even significant role in the jury’s deliberations.
                                  17                  In sum, this record cannot sustain a claim that counsel rendered
                                                      deficient assistance by failing to request a more explicit limiting
                                  18                  instruction, or that the failure to do so affected the outcome.
                                  19   Soto, 2018 WL 2949484, at *16-19 (brackets in original, [sic] added).
                                  20                          b.      Applicable Federal Law
                                  21           The legal standard for IAC claims has been outlined above. See supra DISCUSSION Part
                                  22   III.B.2.b.
                                  23                          c.      Analysis
                                  24           The state appellate court was not unreasonable in concluded that petitioner failed to
                                  25   establish either deficient performance or prejudice in failing to request the curative instruction.
                                  26   Soto, 2018 WL 2949484, at *16-19. As the state appellate court observed, the jury received the
                                  27   more general admonition, namely, that evidence admitted for a limited purpose could be
                                  28   considered “only for that purpose and for no other.” Id. at *17. The jury was also told by the trial
                                                                                          42
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 43 of 52




                                   1   court contemporaneously to the specific testimony by Investigator Rodriguez, that his statements

                                   2   to petitioner regarding the extrajudicial reports placing him at the scene were admissible because

                                   3   they were not being admitted for the truth of what he told the defendant, but for the purpose of

                                   4   effect on the listener. Id. at *16. Considered together, trial counsel could reasonably have

                                   5   concluded that the jury would follow these directives. Also, the state appellate court reasonably

                                   6   found that counsel was “trying to tread a fine line between overemphasizing the extrajudicial

                                   7   statements and seeking to minimize their effect or even turn them to his advantage by raising the

                                   8   possibility of a false narrative.” See Soto, 2018 WL 2949484, at *18. Thus, the state appellate

                                   9   court was reasonable in concluding that it “cannot say on this record that counsel had no tactical

                                  10   reason for failing to bring further attention to the statements.” Id. In fact, additional instructions

                                  11   could have highlighted the statements. See Musladin v. Lamarque, 555 F.3d 830, 844 (9th Cir.

                                  12   2009) (“the decision not to request a limiting instruction is ‘solidly within the acceptable range of
Northern District of California
 United States District Court




                                  13   strategic tactics employed by trial lawyers in the mitigation of damning evidence,’” citation

                                  14   omitted).

                                  15            In addition, the state appellate court was not unreasonable in concluding that petitioner

                                  16   suffered no prejudice, as the evidence establishing petitioner’s presence at the scene was

                                  17   established by an eyewitness who lived with petitioner and had no motive to lie. See Soto, 2018

                                  18   WL 2949484, at *17-18. And, as the state appellate court observed, there was substantial

                                  19   evidence established that petitioner “resided in the apartment prior to the shooting, that he

                                  20   possessed a rifle like the murder weapon, and that he disappeared from the area immediately after

                                  21   the killing.” See id. at *18. Given the overwhelming evidence of guilt, the state appellate court

                                  22   was not unreasonable in concluding that petitioner was not prejudiced. See Thompkins, 560 U.S.

                                  23   at 390 (concluding that it “seemed doubtful” that defense counsel’s failure to request a limiting

                                  24   instruction was deficient performance, but even if it was, it was not prejudicial in light of other

                                  25   instructions and compelling evidence of guilt). Accordingly, habeas relief is denied on this IAC

                                  26   claim.

                                  27

                                  28
                                                                                         43
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 44 of 52




                                   1                 5.      Prosecutorial Misconduct

                                   2          Petitioner asserts that the prosecutor committed misconduct in violation of petitioner’s

                                   3   Sixth and Fourteenth Amendment rights by eliciting the statements of the non-testifying witnesses

                                   4   in violation of Crawford. ECF No. 1 at 7.

                                   5                         a.     State Court Opinion
                                   6          The state appellate court summarized and rejected this claim as follows:

                                   7                         1. Preservation of Objection
                                   8                 Defendant separately contends that the prosecutor committed
                                                     misconduct by eliciting the testimony from Investigator Rodriguez
                                   9                 alluding to extrajudicial statements placing defendant at the scene of
                                                     the murder. At the threshold we question whether this claim of error
                                  10                 has been preserved for appellate review. The general rule is that “[a]
                                                     defendant may not complain on appeal of prosecutorial misconduct
                                  11                 unless in a timely fashion, and on the same ground, the defendant
                                                     objected to the action and also requested that the jury be admonished
                                  12                 to disregard the perceived impropriety.” (People v. Thornton (2007)
Northern District of California




                                                     41 Cal. 4th 391, 454.) Exceptions have been noted where (1) “a
 United States District Court




                                  13                 timely objection and/or a request for admonition . . . would be futile,”
                                                     (2) ”‘“an admonition would not have cured the harm caused by the
                                  14                 misconduct,”‘“ or (3) “‘the court immediately overrules an objection
                                                     to alleged prosecutorial misconduct [and as a consequence] the
                                  15                 defendant has no opportunity to make such a request.’” (People v.
                                                     Hill (1998) 17 Cal. 4th 800, 820 (Hill).)
                                  16
                                                     Defendant does not attempt to bring this case within any of these
                                  17                 exceptions. Instead he contends that an objection to the asserted
                                                     misconduct was preserved for appeal by his “object[ion] to the
                                  18                 admission of the statements of the non-testifying witnesses under the
                                                     hearsay rule and Crawford.” He cites Chatman, supra, 38 Cal. 4th at
                                  19                 pp. 379-380, and People v. Zambrano (2004) 124 Cal. App. 4th 228,
                                                     237 (Zambrano). Neither of these decisions suggests that an
                                  20                 evidentiary objection may serve as the predicate for a claim of
                                                     prosecutorial misconduct on appeal. Instead the courts in both cases
                                  21                 concluded that the trial court’s rulings on evidentiary objections
                                                     established that an objection to the prosecutor’s conduct would have
                                  22                 been futile. (Chatman, at p. 380; Zambrano, at pp. 236-237.) In the
                                                     latter case, the court acknowledged that this exception is to be applied
                                  23                 “only in ‘unusual circumstances.’” (Zambrano, at p. 237, quoting
                                                     Hill, supra, 17 Cal. 4th at p. 821, and People v. Riel (2000) 22 Cal.
                                  24                 4th 1153, 1212-1213.) Defendant makes no attempt to establish that
                                                     an objection here would have been futile, let alone that the
                                  25                 circumstances were sufficiently unusual to excuse the requirement of
                                                     an objection. (See People v. Erickson (1997) 57 Cal. App. 4th 1391,
                                  26                 1403 [“strongly doubt[ing]” that objection to misconduct was
                                                     preserved for appeal where defense “made an ordinary evidentiary
                                  27                 objection and received a favorable ruling on it”].)
                                  28
                                                                                       44
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 45 of 52



                                                Nonetheless, because a charge of prosecutorial misconduct is a
                                   1            serious one and because the record here fails to disclose any
                                                misconduct, we will discuss the claim on its merits.
                                   2
                                                        2. Merits
                                   3
                                                Defendant cites the rule that “[i]t is misconduct for a prosecutor to
                                   4            violate a court ruling by eliciting or attempting to elicit inadmissible
                                                evidence in violation of a court order.” (People v. Crew (2003) 31
                                   5            Cal. 4th 822, 839.) According to defendant, the prosecutor violated a
                                                ruling “expressly exclud[ing] . . . testimony regarding out-of-court
                                   6            statements . . . by non-testifying witnesses.” Defendant also suggests
                                                that the prosecutor committed misconduct by “‘deliberate[ly] asking
                                   7            . . . questions calling for inadmissible and prejudicial answers . . . .’”
                                                (Quoting People v. Bell (1989) 49 Cal. 3d 502, 532.) He notes that
                                   8            “‘[s]uch misconduct is exacerbated if the prosecutor continues to
                                                attempt to elicit such evidence after defense counsel has objected.’”
                                   9            (Quoting People v. Smithey (1999) 20 Cal. 4th 936, 960.)
                                  10            The argument presupposes that the testimony was elicited in violation
                                                of an order restricting evidence of extrajudicial statements about the
                                  11            crime. We have already concluded that the evidence was admissible
                                                for a nonhearsay purpose. We must also conclude, on this record, that
                                  12            it did not violate the in limine order on which defendant predicates
Northern District of California
 United States District Court




                                                his argument. That order was at best ambiguous and, at least as
                                  13            apparently understood by the prosecutor and the trial court, did not
                                                apply to the testimony now targeted by defendant.
                                  14
                                                The colloquy leading to the order began when defendant alluded to
                                  15            his written motion in limine No. 12. As written, that motion sought
                                                to exclude only “hearsay evidence contained in reports of Corporal
                                  16            Sanchez, who is now deceased,” with specific reference to “Corporal
                                                Sanchez’s conduct, observations, and interviews” as well as
                                  17            “evidence regarding Corporal Sanchez’s photo line-up shown to
                                                Consuelo Garcia, Francisco Hernandez, and Emidio Cruz.” Nothing
                                  18            in the record establishes that any of the extrajudicial matters specified
                                                in that motion were offered at trial. Indeed, the record fails to
                                  19            establish that the statements to which defendant now objects were
                                                contained in reports by Corporal Sanchez, as distinct from other
                                  20            officers. In any event the court at first appeared to make an order that,
                                                while ambiguous, could be construed more broadly.                  After
                                  21            determining that the prosecutor had no objection to the written motion
                                                in limine, the court said, “That’s granted. So nothing about those
                                  22            individuals who aren’t present, their photo identification and
                                                statements.” (Italics added.)
                                  23
                                                Had the discussion ended there, the court’s ruling might have been
                                  24            understood to bar any mention of statements attributed to absent
                                                persons. The colloquy continued, however, with defense counsel
                                  25            stating, “There’s several individuals that are not present that were
                                                present back then who were interviewed and whose names came up.
                                  26            And I expressed my concern with [the] prosecutor that because we
                                                have a lot of officers looking back through the previous reports trying
                                  27            to refresh their recollection, that there is concern about hearsay, and
                                                so defense would definitely request that officers and witnesses be
                                  28            admonished regarding hearsay and multiple hearsay statements.
                                                                                   45
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 46 of 52



                                                Specifically, there’s four individuals that are not present. And that
                                   1            would be Ms. Consuela Garcia, refer[r]ed to as Chelo. And Francisco
                                                Lopez Hernandez, who was actually one of the percipient witnesses,
                                   2            refer[r]ed to as Panchito. And along with the Corporal Sanchez, also
                                                John Stewart is not testifying. And he too took down a lot of reports
                                   3            17 years ago. [¶] And so the discussion and the admonition to the
                                                witnesses would be that they cannot refer to the hearsay statements
                                   4            made by those individuals because it would be a violation, not just of
                                                hearsay, but also Crawford [v.] Washington as well.” (Italics added.)
                                   5
                                                The court asked the prosecutor to comment on these remarks, leading
                                   6            to the following exchange:
                                   7            “MR. NONG: Your Honor, I was focusing on the percipient
                                                witnesses, Chelo and Mr. Don Panchito. The officers—there may be
                                   8            statements in there that aren’t incriminatory, but may be used for by
                                                the People for its [e]ffect on the listener to show why people did
                                   9            certain things, other officers. But the one that’s really important, your
                                                Honor, is I will admonish all officers to not mention Don Panchito’s
                                  10            statement. The statement is very incriminatory. So I’ll mention that.
                                                [¶] THE COURT: I appreciate that. And you’re right. Certain other
                                  11            statements may be allowed for a limited purpose. So that’s fine.
                                                Thank you.” (Italics added.)
                                  12
Northern District of California
 United States District Court




                                                On its face this colloquy was directed to admonishing officers against
                                  13            repeating extrajudicial statements about the crime while testifying. A
                                                prosecutor may indeed commit misconduct by failing to comply with
                                  14            an order to ensure that witnesses avoid volunteering specified facts in
                                                their testimony. (See, e.g., People v. Glass (1975) 44 Cal. App. 3d
                                  15            772, 781-782.) But we cannot say that this occurred here. The
                                                questions alleged to violate the court’s in limine order did not seek
                                  16            the recapitulation of statements made to police officers by
                                                extrajudicial declarants but of questions posed by officers to
                                  17            defendant—and most importantly, defendant’s response thereto. That
                                                the questions thus posed alluded to statements by witnesses did not
                                  18            place them within the scope of the court’s order. As previously noted,
                                                the probative purpose for which the statements were mentioned lay
                                  19            not in their truth, but in defendant’s incredible claim of having left the
                                                area.
                                  20
                                                That the questions did not offend the in limine order is reflected in the
                                  21            fact that the trial court overruled defendant’s objection when the
                                                supposedly offending question was first posed, stating that it was
                                  22            “allowing” inquiry “as to what [Investigator Rodriguez] told the
                                                defendant because that affects what the defendant’s response and
                                  23            answer is, not for the truth of what he told the defendant.” The court
                                                apparently viewed Investigator Rodriguez’s statements as falling
                                  24            within the express reservation in its previous order for statements
                                                “allow[able] for a limited purpose.” We cannot conclude that the
                                  25            prosecutor violated the court’s in limine ruling by posing questions
                                                which the trial court itself considered outside the scope of that ruling.
                                  26            What the Supreme Court said of a similar claim of misconduct applies
                                                fully here: “‘Although it is misconduct for a prosecutor intentionally
                                  27            to elicit inadmissible testimony [citation], merely eliciting evidence
                                                is not misconduct. . . .’ [Citation.] Although the prosecutor in this
                                  28            case certainly asked the questions intentionally, nothing in the record
                                                                                   46
                                       Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 47 of 52



                                                suggests he sought to present evidence he knew was inadmissible,
                                   1            especially given that the court overruled defendant’s objections . . . .”
                                                (Chatman, supra, 38 Cal. 4th at pp. 379-380.)
                                   2
                                                Nor does this case resemble those cited by defendant in which
                                   3            misconduct was found. In People v. Wallace (2008) 44 Cal. 4th 1032,
                                                1071, the prosecutor “defied a court order” by questioning the
                                   4            defendant about the contents of a defense investigator’s report. In
                                                Bell, supra, 49 Cal. 3d 502, 531, the prosecutor entered into a
                                   5            stipulation excluding the testimony of a confidential informant and
                                                then asked a defense expert about an incriminating statement by the
                                   6            informant—a question that was “clearly misconduct” because it was
                                                irrelevant to the witness’s opinion testimony and thus constituted
                                   7            “‘[t]he deliberate asking of questions calling for inadmissible and
                                                prejudicial answers . . . .’” (Id. at p. 532.)[FN 10]
                                   8
                                                        FN 10: In both of these cases the misconduct was found to be
                                   9                    harmless—in the first under the standard governing state law
                                                        error (Wallace, supra, 44 Cal. 4th at p. 1071), and in the
                                  10                    latter—in which the error was assumed of federal
                                                        constitutional dimensions—under the beyond-a-reasonable-
                                  11                    doubt standard (Bell, supra, 49 Cal. 3d at p. 534; see pp. 541-
                                                        542).
                                  12
Northern District of California
 United States District Court




                                                Defendant asserts that the questioning here constituted misconduct
                                  13            for the further reason that Investigator Rodriguez’s testimony
                                                misstated the evidence. He points to discrepancies between the
                                  14            witness’s trial testimony and the contents of the interview transcript
                                                on which the challenged examination was based. We find the
                                  15            discrepancy trivial, and probably the result of the witness’s
                                                inadvertent conflation of two separate passages in the transcript. At
                                  16            trial Investigator Rodriguez testified that he had told defendant that
                                                “some of the people we had spoken with w[ere] Emidio Cruz
                                  17            Guadalupe, Alejandro Jaso, [and] Francisco Hernandez, and they had
                                                all told me he had been there,” to which defendant replied that “he left
                                  18            because of the accident with the lady and that [sic] the man had
                                                happened . . . .” In fact the cited list of witnesses appears at an earlier
                                  19            point of the interview transcript, and the statement attributed to them
                                                at that point was not that defendant was present at the scene of the
                                  20            crime, but that he lived at the apartment where the shooting occurred.
                                                Later in the transcript, Investigator Rodriguez asked defendant
                                  21            whether he knew people named “‘Güero,’” “Julio, Eladio,” Don
                                                Panchito, or “Marcario.”[FN 11] Investigator Rodriguez then asked,
                                  22            “And if they were to tell me that you were there that day, when this
                                                thing happened, are they lying? Are they telling me lies if they tell
                                  23            me that you were there?” Defendant replied, “If they told you that I
                                                was there, Yes, they are lying to you.”
                                  24
                                                        FN 11: Two of these names are recognizable as nicknames,
                                  25                    respectively, for defendant himself (“Güero”) and Francisco
                                                        Hernandez (“Don Panchito”). The other two, or perhaps three,
                                  26                    are not explained in the record.
                                  27            The discrepancy cited by defendant is thus revealed as a discrepancy
                                                between two lists of names—“Emidio Cruz Guadalupe, Alejandro
                                  28            Jaso, [and] Francisco Hernandez,” on the one hand, and “‘Güero,’”
                                                                                    47
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 48 of 52



                                                      “Julio, Eladio,” “Don Panchito,” and “Marcario” on the other. It
                                   1                  affirmatively appears from the record that two of the witnesses named
                                                      at trial—Emidio Cruz and Francisco Hernandez—were indeed among
                                   2                  those who placed defendant at the scene. Cruz testified at trial and
                                                      placed defendant at the scene, and also placed the murder weapon in
                                   3                  his hands. Hernandez was elsewhere identified as the man known by
                                                      the nickname “Don Panchito,” who was among the witnesses to
                                   4                  whom Investigator Rodriguez, in questioning defendant, attributed
                                                      reports that defendant was at the scene. Thus the only substantive
                                   5                  discrepancy in the trial testimony is that it attributed such a report to
                                                      Alejandro Jaso, who may or may not be one of the persons to whom
                                   6                  Investigator Rodriguez attributed such a report in the interview. It is
                                                      all but inconceivable that this slight inaccuracy in his testimony—if it
                                   7                  was such—could have any effect on a jury’s evaluation of the
                                                      evidence.
                                   8
                                                      It is even less tenable to posit this discrepancy as an instance of
                                   9                  prosecutorial misconduct. Nothing in the record indicates that the
                                                      prosecutor was responsible for it. All he did was ask the witness, with
                                  10                  reference to “the murder,” “[W]ho did you tell him you talked to?” It
                                                      was the witness who replied with the list of names associated in the
                                  11                  interview transcript with the question whether defendant “lived
                                                      there.” Nor is there any suggestion that the witness’s seeming
                                  12                  conflation of the two lists of witnesses was the product of anything
Northern District of California
 United States District Court




                                                      other than innocent misrecollection or, to the extent the witness was
                                  13                  referring to the transcript at the time of his testimony, innocent
                                                      misconstruction. In short, defendant’s claim that the witness
                                  14                  “misstated evidence” is accurate only in the sense that a trivial
                                                      discrepancy exists between the witness’s testimony and the transcript
                                  15                  of his questioning of defendant.
                                  16                  Further, if defendant felt the prosecutor’s questions misstated the
                                                      evidence, it was open to him to object on that ground, challenge the
                                  17                  witness’s testimony on cross-examination, or both. Those questions
                                                      do not suggest prosecutorial misconduct on appeal. And while we
                                  18                  have addressed the misconduct claim largely under state law, our
                                                      conclusion applies with even greater force to defendant’s suggestion
                                  19                  that the prosecutor’s actions “‘infect[ed] the trial with such unfairness
                                                      as to make the conviction a denial of due process’” under the federal
                                  20                  constitution. (Citing Wallace, supra, 44 Cal. 4th at p. 1070.) Our
                                                      careful review of the entire record reveals nothing even arguably
                                  21                  approaching that level of unfairness.
                                  22   Soto, 2018 WL 2949484, at *19-22 (brackets in original).
                                  23                         b.      Procedural Default
                                  24          As an initial matter, this procedural misconduct claim is procedurally defaulted. The state
                                  25   appellate court found that this claim was forfeited because defense counsel did not object to the
                                  26   alleged prosecutorial misconduct or request that the jury be admonished to disregard the perceived
                                  27   impropriety. Soto, 2018 WL 2949484, at *19.
                                  28
                                                                                         48
                                           Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 49 of 52




                                   1             A federal court will not review questions of federal law decided by a state court if the

                                   2   decision also rests on a state law ground that is independent of the federal question and adequate

                                   3   to support the judgment. See Coleman v. Thompson, 501 U.S. 722, 729-30 (1991). In cases in

                                   4   which a state prisoner has defaulted his federal claims in state court pursuant to an independent

                                   5   and adequate state procedural rule, federal habeas review of the claims is barred. See id. at 750.

                                   6   The rule cited here by the court of appeal, specifically, that a defendant must make a

                                   7   contemporaneous objection at trial in order to preserve an issue on appeal, has been found to be a

                                   8   sufficiently independent and adequate procedural rule to support the denial of a federal petition on

                                   9   grounds of procedural default. See Paulino v. Castro, 371 F.3d 1083, 1092-93 (9th Cir. 2004)

                                  10   (finding claim procedurally defaulted based on failure to request clarification in jury instruction

                                  11   under California’s contemporaneous objection rules).

                                  12             The Court therefore cannot reach this claim.8
Northern District of California
 United States District Court




                                  13                            c.      Analysis of State Court’s Rejection of Claim on Merits
                                  14             Although the state appellate court found that this procedural misconduct claim was

                                  15   procedurally waived, it also found that the claim failed on the merits. Soto, 2018 WL 2949484, at

                                  16   *20-22. Based on a review of the record, and applying the legal principles on prosecutorial

                                  17   misconduct, as outlined below, to this claim, the Court finds that the state appellate court’s

                                  18   rejection of this claim was not contrary to, or an unreasonable application of, clearly established

                                  19   Supreme Court precedent and was not based on an unreasonable determination of the facts in light

                                  20   of the entire trial record. Thus, even if the claim were not waived, the Court would not grant

                                  21   relief.

                                  22             A defendant’s due process rights are violated when a prosecutor’s misconduct renders a

                                  23   trial “fundamentally unfair.” Darden v. Wainwright, 477 U.S. 168, 181 (1986). A prosecutorial

                                  24   misconduct claim is decided “‘on the merits, examining the entire proceedings to determine

                                  25
                                       8
                                  26     In cases in which a state prisoner has defaulted his federal claims in state court, federal habeas
                                       review of the claims is barred unless the prisoner can demonstrate cause for the default and actual
                                  27   prejudice as a result of the alleged violation of federal law, or demonstrate that failure to consider
                                       the claims will result in a fundamental miscarriage of justice. Coleman, 501 U.S. at 750.
                                  28   Petitioner here has not made such a showing.

                                                                                          49
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 50 of 52




                                   1   whether the prosecutor’s remarks so infected the trial with unfairness as to make the resulting

                                   2   conviction a denial of due process.’” Johnson v. Sublett, 63 F.3d 926, 929 (9th Cir. 1995); see

                                   3   Trillo v. Biter, 769 F.3d 995, 1001 (9th Cir. 2014) (“Our aim is not to punish society for the

                                   4   misdeeds of the prosecutor; rather, our goal is to ensure that the petitioner received a fair trial.”).

                                   5   Even if there was misconduct, a habeas petitioner is not entitled to relief unless the misconduct

                                   6   “‘had substantial and injurious effect or influence in determining the jury’s verdict.’” Brecht, 507

                                   7   U.S. at 637 (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)). In other words, state

                                   8   prisoners seeking federal habeas relief may obtain plenary review of constitutional claims of trial

                                   9   error, but are not entitled to habeas relief unless the error resulted in “actual prejudice.” Id.

                                  10   (citation omitted).

                                  11           Here, as a precaution, the defense moved to exclude the hearsay statements of non-

                                  12   testifying witnesses who were at the scene of the crime and made photo identifications of
Northern District of California
 United States District Court




                                  13   petitioner and gave inculpatory statements to the police regarding appellant’s involvement in the

                                  14   crime. Both the prosecutor and defense counsel agreed that such statements would not be

                                  15   admissible. 2 RT 43-44. In fact, in an abundance of caution, the prosecutor indicated that he

                                  16   would “admonish all officers not to mention Don Panchito’s statement.” 2 RT 44. The trial court

                                  17   ruled that nothing could come in “about those individuals who [were not] present, their photo

                                  18   identification and statements.” 2 RT 43. The defense made clear the concern that officers would

                                  19   be testifying relying on previous reports and that they might refer to “hearsay and multiple

                                  20   hearsay” statements. 2 RT 43. The prosecutor agreed but pointed out that there may be

                                  21   statements with a nonhearsay purpose, namely, the “for its effect on the listener.” 2 RT 44. The

                                  22   trial court agreed. 2 RT 44.

                                  23           Petitioner argues the prosecutor violated the trial court’s ruling in eliciting from

                                  24   Investigator Rodriguez what he told petitioner, namely that others had identified petitioner at the

                                  25   scene. The state appellate court found that this testimony was not elicited for the truth of matter,

                                  26   but for the effect it had on petitioner. Soto, 2018 WL 2949484, at *15. Defense counsel explained

                                  27   to the trial court, in response to its suggestion that he had “opened the door” to previously

                                  28   inadmissible evidence:
                                                                                          50
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 51 of 52




                                   1                   [Defense Counsel:] Just to clarify your Honor, as far as me going
                                                       back to that specific section, we had very early discussions having to
                                   2                   do with issues, not just hearsay but Crawford issues as well, and
                                                       they are very specific individuals that we had named out, and that no
                                   3                   references could be made regarding the statements that were made.
                                   4                   Regarding what was asked in that transcript, had to do with simply
                                                       placing Mr. Soto at the particular scene, not any specific details
                                   5                   about what was witnessed or otherwise, which is why I inquired
                                                       about that just to make that clarification.
                                   6
                                                       [THE COURT:] Okay. That’s fine.
                                   7
                                                       [THE PROSECUTOR:] I agree, your Honor.
                                   8
                                       5 RT 272-273.
                                   9
                                              As defense counsel’s comments make clear, the in limine ruling addressed itself to the
                                  10
                                       content of these non-testifying witnesses’ statements to police. Both parties recognized that
                                  11
                                       petitioner’s response to Investigator Rodriguez telling him that others had identified at the scene,
                                  12
Northern District of California
 United States District Court




                                       namely that he was not there and that if people said that they were lying, was not hearsay and was
                                  13
                                       not covered by the court’s ruling. The state appellate court found, not unreasonably, that the
                                  14
                                       prosecutor did not violate the in limine order. Thus, the state appellate court’s determination that
                                  15
                                       no prosecutorial misconduct occurred was not so lacking in justification that it was beyond any
                                  16
                                       possibility of fairminded disagreement. See Richter, 562 U.S. at 103. Accordingly, this
                                  17
                                       prosecutorial misconduct claim is denied.
                                  18
                                                       6.     Cumulative Error
                                  19
                                              Finally, petitioner alleges that the prejudicial impact of the violation of his Fifth, Sixth and
                                  20
                                       Fourteenth Amendment rights during the custodial interview, when combined with the Crawford
                                  21
                                       error, require reversal under the federal due process clause. EFC No. 1 at 7. In some cases,
                                  22
                                       although no single trial error is sufficiently prejudicial to warrant reversal, the cumulative effect of
                                  23
                                       several errors may still prejudice a defendant so much that his conviction must be overturned.
                                  24
                                       Alcala v. Woodford, 334 F.3d 862, 893-95 (9th Cir. 2003). Where there is no single constitutional
                                  25
                                       error existing, nothing can accumulate to the level of a constitutional violation. Hayes v. Ayers,
                                  26
                                       632 F.3d 500, 524 (9th Cir. 2011). Here, no single constitutional error has been found.
                                  27
                                              Accordingly, petitioner is not entitled to habeas relief on this claim.
                                  28
                                                                                         51
                                         Case 4:20-cv-01115-JST Document 19 Filed 09/01/21 Page 52 of 52




                                   1   IV.    CERTIFICATE OF APPEALABILITY

                                   2          The federal rules governing habeas cases brought by state prisoners require a district court

                                   3   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                   4   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                   5          A judge shall grant a certificate of appealability “only if the applicant has made a

                                   6   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   7   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                   8   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                   9   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  10   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  11   473, 484 (2000).

                                  12          Here, petitioner has not made such a showing, and, accordingly, a certificate of
Northern District of California
 United States District Court




                                  13   appealability will be denied.

                                  14                                             CONCLUSION

                                  15          For the reasons stated above, the request for an evidentiary hearing is denied, the petition

                                  16   for a writ of habeas corpus is DENIED, and a certificate of appealability is DENIED.

                                  17          The Clerk shall enter judgment in favor of respondent and close the file.

                                  18          Additionally, the Clerk is directed to substitute Theresa Cisneros on the docket as the

                                  19   respondent in this action.

                                  20          IT IS SO ORDERED.
                                       Dated: September 1, 2021
                                  21                                                     ______________________________________
                                  22                                                                   JON S. TIGAR
                                                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         52
